DETAILED ACTION
This action is in response to the amendments filed on Sept. 22nd, 2022. A summary of this action:
Claims 1-4, 9, 13, 15-18, 20-21 have been presented for examination.
Claims 1-3, 9, 16, 20 were amended
Claims 5-8, 10-12, 14, 19 were cancelled
Claim 9 is objected to because of informalities
Claims 1-4, 9, 13, 15-18, 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1-4, 9, 13, 15-18, 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claim(s) 1-4, 9, 13, 15-18, 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogollon, “Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization”, 2009, PhD Dissertation from the University of Alberta. 
Claim 1-4, 9, 13, 15-18, 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-4 of copending Application No. 16/822,124 (reference application). 
Claim  1-4, 9, 13, 15-18, 20-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 12-13 of copending Application No. 16/822,153 (reference application) as taken in view of Mogollon, “Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization”, 2009, PhD Dissertation from the University of Alberta. 
Claim  1-4, 9, 13, 15-18, 20-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 of copending Application No. 16/822,144 (reference application) as taken in view of Mogollon, “Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization”, 2009, PhD Dissertation from the University of Alberta. 
Claim  1-4, 9, 13, 15-18, 20-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 12-13 of copending Application No. 16/822,172 (reference application) as taken in view of Mogollon, “Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization”, 2009, PhD Dissertation from the University of Alberta. 
Claims 1-3, 9, 13, 15-18, 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3of copending Application No. 18/822,128 (reference application). 
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of copending Application No. 18/822,128 (reference application) as taken in view of Mogollon, “Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization”, 2009, PhD Dissertation from the University of Alberta.
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments 
Regarding the claim objections
	In view of the amendments, the objections are withdrawn and new objections are presented below as was necessitated by amendment. 

Regarding the § 112 Rejection
	The Examiner notes that the Remarks provide a response to a § 112(b) rejection, however there was no such rejection.
	The below rejection under § 112 is a new grounds which was necessitated by amendment. 

Regarding the Double Patenting Rejection
The rejection is maintained, and has been updated below in response to the amendments to both the instant application and all of the co-pending applications.	
The Examiner notes that while there was a previous terminal disclaimer (TD) filed, it was not accompanied by the fee, and the title of the invention listed on that TD form is incomplete. 
As such, see MPEP § 1490 for more details, including (VI)(C): “Once a correct replacement terminal disclaimer is received, the next Office action should make it clear that "the second terminal disclaimer replaces the first terminal disclaimer, and the first terminal disclaimer is thus void." A second terminal disclaimer fee should not be assessed/charged, because the first fee is applied to the second terminal disclaimer” and see footnote 2 for ¶ 14.26.07: “If the disclaimer fee was paid for a terminal disclaimer which was not accepted, applicant does not have to pay another disclaimer fee when submitting a replacement or supplemental terminal disclaimer...”
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Regarding the § 101 Rejection
	The rejection is maintained, and has been updated below as was necessitated by amendment.
The Examiner notes that the arguments submit no claim as representative, nor do the
arguments clearly argue features that are claimed. It is improper to import limitations from the
specification into the claims, and for purposes of responding to the arguments the Examiner
treats claim 1 as representative.

Applicant submits (Remarks, page 8): “The amended claims are directed towards a 3D modeling software/environment and provide clear improvements for said software/environment…This shows a clear improvement to the function of a computer
and effecting a transformation of a particular article to a different state.”

Examiner’s Response: The Examiner respectfully disagrees.  
	As to this being an improvement to technology, see MPEP § 2106.05(a): “…That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement…" – see ¶¶ 2-7 including ¶ 5 of the specification, and see ¶¶ 21-23 including: “The present invention provides the advantage of specifically analyzing the interior sheathing/finishing of a building and providing an accurate assessment of the material and quantity of material... The unique feature of the present invention, the building finishings are added by a user and the present invention is able to create the drawings showing the sheathing material layout and arrangement and design as well as determine the optimized quantity…This feature avoids the overestimation of the fasteners and provides the optimum quantity to order on site.” – the specification descriptions of the improvements/advantages are “a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art” as discussed in MPEP § 2106.05(a). 
Furthermore, the disclosed advantages/improvements describe an improvement in the judicial exception alone, i.e. an improvement to the “typical building process” (¶ 21 of the instant specification) - see MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement.”, see MPEP § 2106.05(I): "a claim for a new abstract idea is still an abstract idea”

Furthermore, the arguments convey a consideration under this being an improvement to the functioning of a computer -  this is not an improvement to the functioning of a computer, as a computer does not improve its own functioning by use of this method. To clarify, MPEP § 2106.05(a)(I): “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool.” – the present claims merely invoke the usage of computers as a tool to implement the abstract idea. 

Furthermore, this argument also conveys a consideration under the particular transformation test, as detailed in MPEP § 2106.05(c): "… It is noted that while the transformation of an article is an important clue, it is not a stand-alone test for eligibility. All claims must be evaluated for eligibility using the two-part test from Alice/Mayo... Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation.” – the present claims are not reciting a particular eligible transformation, and the claims do not pass the two-part test from Alice and Mayo as per the rejection. 

Applicant submits (Remarks, pages 8-9): “For instance, the claimed subject matter is physical rather than being a mere mental process, and thus is not an abstract idea… The claims as a whole are directed to more than just steps capable of being performed mentally. Through the restriction of the 3D modeling software, the creation of the plurality of sheathing material panel models, the new building model. There are newly created data sets of 3D model files which were not in existence before…The present invention creates and manipulates models and illustrations. This solves a technical problem of applying sheathing material to a 3D model…All within a 3D modeling environment” 

	 Examiner’s Response: The Examiner respectfully disagrees.  
As to the argument about the subject matter being physical, see MPEP § 2106.04(d)(I): “As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point").”
As to the remaining argument about the claimed subject matter not being able to be performed mentally, the Examiner notes that the argued features are 1) not claimed in ordered combination any single representative claim; and 2)  do not address that as per MPEP § 2106.04(a)(2)(III): “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind."” – these arguments imply that the usage of features such as “3D modeling software” preclude this from being performed mentally, however the claims recite these additional elements with such generality that these are considered as stated in MPEP § 2106.05(f): “simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation)”.
See the rejection for further clarification.
	
Applicant submits (Remarks, page 9): “The claims invention also includes a steps and actions that once the conflicts are corrected, the invention provides the new 3D model and the illustrations instead of continuously checking for conflicts. This limitation meaningfully employs information provided by the abstract limitations to control the operation of the software, and the claimed software provides technical improvements in the field of 3D modeling.”

Examiner’s Response: The Examiner respectfully disagrees. The portions of the various independent claims that reflect such conflict checking recites the act with such generality that these steps do not preclude a person mentally performing such conflict checking as a mental evaluation/judgement. As to the control of software, the features recited in the claims amount to nothing more then the use of a computer as a tool to implement an abstract idea, with additional features of “simply adding a general purpose computer or computer components after the fact to an abstract idea” (MPEP § 2106.05(f)). See the rejection for clarification, and see above for the consideration of the improvement to technology. 

Regarding the § 102 Rejection
	The rejection is maintained, and has been updated below as was necessitated by amendment. 

Applicant submits (Remarks, pages 9-10): “Mogollon does not disclose the modification of a model of a building within a 3D software where a plurality of 3D models is created and incorporated of sheathing material panels…Nor is Mogollon correcting conflicts within 3D space…”
Examiner’s Response: As an initial matter, this argument does not address any single independent, but rather combines in an unclaimed combination features from each of the independent claims, and further includes features entirely unclaimed. It is improper to import limitations from the specification into the claims, and it is improper to import features from one claim into another. See MPEP § 2103(I)(C): “"[T]he name of the game is the claim."” As clarified in MPEP § 2111 including: “…The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim."...”
In addition, the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
See the rejection below for how the present claims are rejected in view of the prior art. 

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 recites “the conflict free layout” however this was not previously recited. The Examiner suggests amending the claim to use the articles “a”/”an” for this element at its first recitation
Claim 9 recites, in part: “compare using a machine learning tool the position and orientation of the sheathing material panel models relative to the group of members to determine that each sheathing material panel interfaces with at least one of the members any conflicts exists between the group of members and the sheathing material panel models, wherein if a conflict is identified providing an amendment to a sheathing material panel model to overcome the conflict;” – there is no transition to the phrase “…any conflicts…”
The Examiner suggests amending the claim to include a transition, e.g. “compare…to determine … members [and determine if] any conflicts exists between the group of members and the sheathing material panel models” or a similar such transition
  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9, 13, 15-18, 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The dependent claims are rejected due to dependency. 

	Claim 1 recites, in part: instructing, by the at least one processor, a machine learning model to establish an installation process of the sheathing material panel models, wherein each sheathing material panel interacts with at least one frame member associated with the interior wall surfaces and identifying at least one mounting point for each sheathing material panel;
	See ¶ 75 of the instant specification: “...The sheathing optimization program 108 is able to optimize the alterations to the necessary pieces to both minimize waste material and installation time based through the use of various computer learning technologies. The sheathing optimization program 108 is able to calculate and determine the ideal installation pattern of the pieces of sheathing material based on the placement of the sheathing material on the interior of the building and through the use of machine learning or artificial intelligence.”
	See ¶ 70: “In step 404, the sheathing optimization program 108, identifies the members which are to interact with the sheathing material…”, see ¶ 72: “…so the sheathing optimization program 108 is able to determine the mounting points or location for the sheathing material” as well as ¶ 77, also see ¶ 79: “…The arrangement of the pieces of sheathing material may also provide a number associated with each piece of sheathing material, and the numbers coincide with the desired installation order of the pieces, as shown in Figure 8….”
	See MPEP § 2163(II)(A): “For example, in Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007), the examiner made a prima facie case by clearly and specifically explaining why applicant’s specification did not support the particular claimed combination of elements, even though applicant’s specification listed each and every element in the claimed combination” – the instant disclosure does not support the usage of machine learning in the particular combination now claimed. 

	Claim 9 recites, in part: compare using a machine learning tool the position and orientation of the sheathing material panel models relative to the group of members to determine that each sheathing material panel interfaces with at least one of the members any conflicts exists between the group of members and the sheathing material panel models, wherein if a conflict is identified providing an amendment to a sheathing material panel model to overcome the conflict;
producing, an installation order of the sheathing material panels by the machine learning tool based on the conflict free layout of the sheathing material panel models within the second model;
See the above cited ¶¶ 70, 72, 75, 77, and 79, and further see ¶ 74: “In some embodiments, the sheathing optimization program 108 applies the sheathing material pieces to the model and then deletes the excess portions of the sheathing material which interfere with the frame members or other sheathing material panels” and ¶ 67: “…Specifically, the program modules 42 may analyze a building model, locate the wall panels determine the interaction between the wall panels and the foundation, determine if a conflict exists, and identify the member(s) involved in the conflict and provide a potential solution to the conflict…”
The instant disclosure does not support the usage of machine learning in the particular combination now claimed.

Claim 16 recites, in part: a machine learning module to compare the sheathing material panel model layout to an installation process and manipulating the sheathing material panel model layout to reduce alterations to the sheathing material panel models based on the installation process, wherein a fastening type and sheathing material type is known;
See the above cited ¶¶ 70, 72, 75, 77, and 79. The instant disclosure does not support the usage of machine learning in the particular combination now claimed.  This includes the usage of the machine learning module to reduce alterations, as ¶ 75 discloses: “…optimize the alterations to the necessary pieces to both minimize waste material and installation time…”  - which is not “reduce alterations”. 

	Claim 16 recites: compare the positioning of the sheathing material panel models and the group of members to determine if a conflict exists, wherein one or more of the sheathing material panel models or one or more of the group of members is adjusted to overcome the conflict; 
See ¶ 74: “In some embodiments, the sheathing optimization program 108 applies the sheathing material pieces to the model and then deletes the excess portions of the sheathing material which interfere with the frame members or other sheathing material panels” and ¶ 67: “…Specifically, the program modules 42 may analyze a building model, locate the wall panels determine the interaction between the wall panels and the foundation, determine if a conflict exists, and identify the member(s) involved in the conflict and provide a potential solution to the conflict…” – the disclosure does not provide sufficient written description support for adjusting one or more of the group of members as recited in the claims. 

Claim 21 recites, in part: The system of claim 16, further comprising, applying meta data to the model and the second model, wherein the models are compared using the meta data. 
See ¶ 55: “…The sheathing optimization program 108 is able to take the building model data and the sheathing material data and process the data into a single building model. The sheathing optimization program 108 is able to apply meta tags and meta data to the building model data and the sheathing material data to permit the comparison.” – the disclosure does not support the particular combination now claimed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 9, 13, 15-18, 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
Claim 9 is directed towards the statutory category of an article of manufacture. 
	Claim 15 is directed towards the statutory category of an apparatus.
	
Step 2, Claim 1 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
A …method …, the method comprising:
	…
	analyzing…the model to identify a group of frame members associated with interior spaces of the model;
	detecting...the group of frame members to determine the position and orientation of the frame member, wherein frame members associated within interior wall surfaces are identified and interior wall surfaces are detected;
	identifying...a sheathing material panel model to be applied to the identified interior wall surfaces; 
…establish an installation process of the sheathing material panel models, wherein each sheathing material panel interacts with at least one frame member associated with the interior wall surfaces and identifying at least one mounting point for each sheathing material panel;
	detecting...interfacing conflicts between the sheathing material panel models and the frame members, wherein if a conflict is detected, manipulating...the sheathing material panel to overcome the conflict, wherein a second model is formed;
	generating...a set of illustrations indicating a sheathing material panel layout of the second model, wherein the sheathing material panels are marked with an installation order number and mounting locations. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) including “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
…Computer…, by at least one processor,…, by the at least one processor,…
…within a 3D modeling software… within a 3D modeling software tool …
…instructing...a machine learning model to…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for optimizing sheathing material requirements for interior walls of a structure

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
	Receiving… a model of a structure…, wherein the model includes a set of frame members;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) including “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
…Computer…, by at least one processor,…, by the at least one processor,…
…within a 3D modeling software… within a 3D modeling software tool …
…instructing...a machine learning model to…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for optimizing sheathing material requirements for interior walls of a structure

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
	Receiving… a model of a structure…, wherein the model includes a set of frame members;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 2-4 recite additional steps in the mental process

As such, the claims are directed towards a mental process without significantly more.

Step 2, Claim 9 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 9 is:
	…
	detect a group of members of a model of a structure …which are associated with interior wall surfaces of the model;
	analyze the group of members to identify member specific data and properties related to the positioning and orientation of the members, wherein a series of interior wall surface planes are identified;
	incorporate selected sheathing material panel models to be applied to the group of members associated with the interior wall surface planes, wherein a second model of the structure is formed;
	compare …the position and orientation of the sheathing material panel models relative to the group of members to determine that each sheathing material panel interfaces with at least one of the members any conflicts exists between the group of members and the sheathing material panel models, wherein if a conflict is identified providing an amendment to a sheathing material panel model to overcome the conflict;
	 producing, an installation order of the sheathing material panels …based on the conflict free layout of the sheathing material panel models within the second model; 
[perform a mental evaluation, with pen and paper, to generate] illustrations where the members associated with that interior wall surface are visible and the sheathing material panels are applied to the illustrations, wherein the members are visible through the sheathing material panels and fastening locations are identified as well as a numerical value on each sheathing material panel, wherein the numerical value is related to an installation order of that sheathing material panel. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) including “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
A computer program product … comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
of a 3D model within a 3D modeling environment,… within a 3D modeling software…
	… using a machine learning tool… by the machine learning tool

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining the sheathing materials required for interior walls

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. an insignificant application:
and output illustrations … 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) including “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
A computer program product … comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
of a 3D model within a 3D modeling environment,… within a 3D modeling software…
	… using a machine learning tool… by the machine learning tool

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining the sheathing materials required for interior walls

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. an insignificant application:
and output illustrations … 

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 13 and 15 recite additional steps in the mental process

As such, the claims are directed towards a mental process without significantly more.

Step 2, Claim 16 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 16 is:
	…
	analyze the group of members relative to the model of the structure to determine which members are related to interior wall surfaces, wherein interior wall planes are detected;
	extract properties of the members which are related to the interior wall surfaces, wherein the properties are related to the location and positionings of the members;
	populating the model with a set of sheathing material panel models along to be applied to at least one of the interior wall planes;
	…compare the sheathing material panel model layout to an installation process and manipulating the sheathing material panel model layout to reduce alterations to the sheathing material panel models based on the installation process, wherein a fastening type and sheathing material type is known;
	compare the positioning of the sheathing material panel models and the group of members to determine if a conflict exists, wherein one or more of the sheathing material panel models or one or more of the group of members is adjusted to overcome the conflict;
	manipulate the sheathing material panel models within the model, wherein a second model is formed;
	and generating a set of sheathing material panel files for each of the sheathing material panel models within the second model, and a set of illustrations of each interior wall showing the sheathing material panel , a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) including “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
A system …, comprising:… one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
…within a 3D modeling software… within a 3D modeling software…
… a machine learning module to…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining the sheathing materials required interior walls of a building model

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive a model of a structure…, wherein the model is comprised of a group of members;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) including “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
A system …, comprising:… one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
…within a 3D modeling software… within a 3D modeling software…
… a machine learning module to…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining the sheathing materials required interior walls of a building model

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive a model of a structure…, wherein the model is comprised of a group of members;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 17-18 and 20 recite additional steps in the mental process
Claim 21 recites additional steps in the mental process without significantly more
To clarify, recitation of “meta data” is considered as part of “simply adding a general purpose computer or computer components after the fact to an abstract idea” as per MPEP § 2106.05(f) 

As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, 13, 15-18, 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogollon, “Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization”, 2009, PhD Dissertation from the University of Alberta. 

Regarding Claim 1
Mogollon teaches:
	A computer method for optimizing sheathing material requirements for interior walls of a structure within a 3D modeling software, the method comprising: (Mogollon, see section 1.3 which teaches “The primary task of this research is to automate [a computer-implemented method] wood framing construction drawings for the home building industry by developing an information management system that functions as an intelligent repository. It focuses on the application of 3D and parametric modeling to support the development of repetitive drafting tasks which can, in turn, facilitate the generation of construction drawings for wood framing, sheathing [exterior sheathing], and interior drywall. [interior sheathing]...This research also encompasses the minimization of construction sawn lumber, sheathing, and drywall waste by incorporating a mathematical analysis to generate cutting lists of materials [i.e., including optimizing the sheathing].”... – see figure 16 on page 65 for more clarification)
	receiving, by at least one processor, a model of a structure within a 3D modeling software tool , wherein the model includes a set of frame members; (Mogollon, see figure 16 -the input is a model – see the 3D model depicted in the box labeled “Framex” wherein the 3D model shows the frame members of the structure- for clarification, see § 3.2.1 including ¶ 1 and figure 8, this is the model output from the “FRAMEX” method, i.e. the model at least including the “3D Framing design” from figure 8)
	analyzing, by the at least one processor, the model to identify a group of frame members associated with interior spaces of the model; ;(Mogollon, see figure 11 – in FrameX each of the “wall types” are identified as either an “Exterior Wall” or “Interior Wall”, then see § 3.2.2 ¶ 1: “A generic algorithm, DRY-X, has been developed to identify the spatial constraints from any architectural model, as well as to utilize the framing design previously generated by FRAMEX. Figure 16 shows the steps followed by the algorithm to mimic the layout of drywall sheets within a CAD environment. DRY-X uses as input parameters building specifications such as floor-to-ceiling heights, wall dimensions (length, width, openings, connections, etc.) and wall characteristics (exterior load bearing, interior non-load bearing, interior mechanical, etc.). The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.)...”
	to clarify: page 65, last paragraph: “DRY-X identifies the different [wall] types [e.g., interior/exterior] and locations for each wall component in the architectural drawing” and see figure 17 which further clarifies – figure 17 is a “Dialog Box” with inputs for the different wall types including for “Interior Walls”
to further clarify: see Table 6. “Design principles for boarding wood-stick dwellings, Interior Walls”  - e.g. see principles 10-13 which provide examples of how sheathing is placed based on the groups of frame members that were analyzed to be interior space/”interior walls” (as per page 66, the layout is “according to the design principles.”)
	detecting, by the at least one processor, the group of frame members to determine the position and orientation of the frame member, wherein frame members associated within interior wall surfaces are identified and interior wall surfaces are detected; (Mogollon, see page 66, ¶ 1: “DRY-X identifies the different types and locations for each wall component in the architectural drawing....it determines the wall characteristics and proceeds to lay out the sheets of drywall per panel/wall according to the design principles.” – i.e. this determines the locations and orientations of each frame member, including the ones in “interior walls” (see figure 17), and see table 6 on page 37 which are the “Design principles for boarding wood-stick dwellings, Interior Walls” and show numerous examples that the principles are based on the position and orientation of the frame members, e.g. # 12, wherein this system results in a set of drawings, e.g. figure 19 [see the appendix for additional examples]
to clarify, see figure 19 which shows that the interior surfaces were identified)

    PNG
    media_image1.png
    142
    599
    media_image1.png
    Greyscale

Figure 19: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	identifying, by the at least one processor, a sheathing material panel model to be applied to the identified interior wall surfaces; (Mogollon, as cited above in § 3.2.2 teaches this, i.e. ¶ 1: “A generic algorithm, DRY-X, has been developed to identify the spatial constraints from any architectural model, as well as to utilize the framing design previously generated by FRAMEX. Figure 16 shows the steps followed by the algorithm to mimic the layout of drywall sheets within a CAD environment ...” – which is an example of a sheathing material panel model having been identified, i.e. that of “drywall sheets within a CAD environment”)
instructing, by the at least one processor, a machine learning model to establish an installation process of the sheathing material panel models, wherein each sheathing material panel interacts with at least one frame member associated with the interior wall surfaces and identifying at least one mounting point for each sheathing material panel; (Mogollon, as cited above in § 3.2.2 teaches this, i.e. ¶ 1: “A generic algorithm, DRY-X, has been developed to identify the spatial constraints from any architectural model, as well as to utilize the framing design previously generated by FRAMEX. Figure 16 shows the steps followed by the algorithm to mimic the layout of drywall sheets within a CAD environment... These essential parameters in combination with (1) the design principles for installation (see Tables 5 and 6); (2) the core of the algorithm (logical rules for design); and (3) the optimization layout procedure will generate a model output for final review.” – the Examiner notes that the rule-based algorithm and the optimization algorithm are examples of machine learning models under the BRI, in view of ¶ 75 in the instant specification) – to clarify, pages 66-67 the paragraph split between the pages gives a summary of the “layout optimization model” , to further clarify see figure 18 of Mogollon which provides the process of “Exterior boarding with DRY-X” in a flowchart; a skilled person would have inferred that a similar flowchart would have been followed for interior boarding [drywall] wherein this including the use of the “Layout Optimization Model” after the rule-based layout (e.g. “Place Drywall Sheets Based on Design Principles”
as to the installation process including mounting points and interaction with frame members, see fig. 19 wherein “Once the layout is determined, the panels are drafted as shown in Figure 19… As shown in Figure 19, each sheet is identified by a particular number. Each sheet also has a description of the corresponding size and quantity required.” (pages 67-68) – i.e. as visually depicted in figure 19, each of the “Drywall Sheets” interact with at least one member
as to the mounting points: see table 2, on page 18: “These types of connections are the most common for any stick-built dwelling design. 90-degree connections are commonly used at building corners and wall intersections. The advantage of this connection is that it provides a stronger bond between walls, and also provides space for sheathing and drywall to be screwed to the studs.” – and see the figures shown in this table which visually depict the locations of the screws between the drywall and the studs for each of these connections; then – and see table 6 for “6. Design principles for boarding wood-stick dwellings, Interior Walls” – this visually depict the design principles for where the sheets should be located at various joints; i.e. these locations, when taken in view of table 2, would have been inferred to be where the screws go, e.g. see “Design Principle 10: Connections with interior wall” in table 6, then see “2bl L-Connection” in table 2 which shows where the screws go for this particular arrangement of studs and drywall in Design Principle 10 -  in other words, the “Design Principles” of Mogollon are used by the algorithms of Mogollon to identify the location of the mounting points/fasteners [the screws] 
	wherein this process results in drawings such as figure 19: “19. Panel Shop Drawing with Drywall” – which visually shows that the drywall panels are aligned to the studs/members such that the screws are to be “screwed to the studs”)
	detecting, by the at least one processor, interfacing conflicts between the sheathing material panel models and the frame members, wherein if a conflict is detected, manipulating, by the at least one processor, the sheathing material panel to overcome the conflict, wherein a second model is formed; (Mogollon, pages 66-67, the paragraph split between the pages: “During this process, the layout optimization model determines the design that will create the least amount of material waste. In this way, the optimum utilization of material can be achieved. The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market [this fitting and cutting process includes detecting interfacing conflicts]. For instance, if the panel length is 9ft-3in (2.82 m) by 8ft (2.44 m), the algorithm will choose 2x4x10ft (2x1.22x3.05 m) sheets rather than 2x4x8 or 2x4x9 with an additional strip, (to avoid a configuration which would generate more material leftovers)… The algorithm also accounts for the panel’s inner characteristics, such as openings, connections with interior walls, etc.”, to clarify, page 102 ¶¶ 2-3 
to clarify, a skilled person would have inferred that this detected conflicts between the panels and framing members, e.g. see table 6 Design principle 10: “The installation of the drywall sheet on an exterior wall when an interior wall connects to it should end/start 1/8-in before/after the interior wall frame. The drywall sheet for the interior wall should end/start 1/2-in before/after the last/first stud.” – to clarify, when the algorithm is trying “to fit the best cut of drywall” and the wall configuration is such that it includes “Connections with interior walls” then a skilled person would have inferred that the panel at the connection may be too long and intersect with the frame member at the connection, and hence the panel would have been “cut” such that it did “end… 1/2-in before/after the last/first stud”)
	generating, by the at least one processor, a set of illustrations indicating a sheathing material panel layout of the second model, wherein the sheathing material panels are marked with an installation order number and mounting locations. (Mogollon, figure 19 shows such an illustration, see the additional examples starting on page 129 for a full set of illustrations
	as to the identification of the mounting locations: see the above citations for the mounting locations including tables 2 and 6, i.e. the screws for mounting go into the studs; hence the figure depicts the frame members and the drywall panels
	as to the installation order: “As shown in Figure 19, each sheet is identified by a particular number [example of an installation order number].” (page 68), also see page 79, chapter 4 – “The panels are drafted as if one is located inside the house looking towards the panel, having the sheathing layout beneath the studs. Each stud, sill plate, header, drywall, and sheathing unit is numbered so as to avoid any confusion during construction,...” – also see page 64, ¶ 1 in section 3.2.2 teaches “By automating logical sequences for design, the algorithm, DRY-X, is capable of producing 100 percent accurate construction drawings, a complete take-off list of materials for each panel/wall and the installation sequence for material storage during the cutting process” )

Regarding Claim 2
Mogollon teaches:
	The computer method of claim 1, further comprising, manipulating, by the at least one processor, the orientation of the sheathing material panels. (Mogollon, page 67, teaches that the system “minimizes joints” [between two panels] and as such “it may shift sheets from a horizontal to a vertical position” [example of manipulating the orientation], and wherein on  page 64, ¶ 1 “The end-user can also select the orientation of the drywall sheets to be installed in the dwelling (horizontally vs. vertically positioned).”)

Regarding Claim 3
Mogollon teaches:
	The computer method of claim 2, further comprising, calculating, by the at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. (Mogollon, see figure 1e1 on page 3 of 65 of the appendix, reproduced below, which shows that the panels align with the centerline of each member, as such the system calculated this positioning – annotations by Examiner, there are numerous other examples of this as well in the appendix
to clarify: the drawing is from the system of Mogollon, i.e. one of the illustrations produced (§ 4.2.1: “The shop drawings were generated for the aforementioned architectural models, but due to the file size and the amount of blue prints generated by FRAMEX, only one model is shown in the appendix of this document: Catalina II.”, page 89 ¶ 2:”The material take-off lists for sills, plates, headers, sheathing, and drywall are shown in the appendix” and see figure 19) – the drawings in the appendix provide several examples wherein the sheathing materials are relocated/positioned on the centerline after the optimization)

    PNG
    media_image3.png
    654
    1118
    media_image3.png
    Greyscale




Regarding Claim 4
Mogollon teaches:
	The computer method of claim 1, further comprising, calculating, by at least one processor, the number of layers of sheathing material panels and the type of sheathing material panels required based on a predetermine insulation rating. (Mogollon  - see page 64 section 3.2.2 “The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.).”  and page 65 “DRY-X identifies the different types and locations for each wall component in the architectural drawing” , in other words for each wall of each identified type, e.g. “Party wall”, (page 19, table 3), “Exterior bearing walls” (page 19, table 3) and the like, the system determines/calculates the number and type of sheathing material panels such as for “thermal insulation” (page 28, ¶ 1) and “sound insulation” (page 19, table 3)
	for example – see page 19, table 3 for “Exterior bearing walls” – once the system has identified this wall the system calculates/determines that the sheathing layers are “the
composite materials are: siding, building paper, sheathing, 2x6 studs, rigid insulation, vapor barrier, drywall.” [example of 6 sheathing layers, with varying types, wherein this includes “insulation”] 
also see page 19, table 3, "Party Walls" teaches the use of a certain type of wall for both "fire rating" and "sound insulation" wherein "These walls are doubled-framed, having studs staggered between panels in order to minimize sound transmission. The sound transmission class (S.T.C.) based on the requirements of the Alberta Building Code must be above 54", the Examiner notes that the claim merely recites “insulation”, e.g. fire proofing [as it insulates from fires], sound proofing, and thermal insulation are examples of this – Mogollon teaches that several types of walls are associated with at least one of these ratings and designed according to the rating)

Regarding Claim 9
Mogollon teaches:
	A computer program product for determining the sheathing materials required for interior walls of a 3D model within a 3D modeling environment, comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising: (Mogollon, see section 1.3 which teaches “The primary task of this research is to automate [a computer-implemented method] wood framing construction drawings for the home building industry by developing an information management system that functions as an intelligent repository. It focuses on the application of 3D and parametric modeling to support the development of repetitive drafting tasks which can, in turn, facilitate the generation of construction drawings for wood framing, sheathing [exterior sheathing], and interior drywall. [interior sheathing]...This research also encompasses the minimization of construction sawn lumber, sheathing, and drywall waste by incorporating a mathematical analysis to generate cutting lists of materials [i.e., including optimizing the sheathing].”... – see figure 16 on page 65 for more clarification)
	detect a group of members of a model of a structure within a 3D modeling software which are associated with interior wall surfaces of the model; ;(Mogollon, see figure 16 -the input is a model – see the 3D model depicted in the box labeled “Framex” wherein the 3D model shows the frame members of the structure- for clarification, see § 3.2.1 including ¶ 1 and figure 8, this is the model output from the “FRAMEX” method, i.e. the model at least including the “3D Framing design” from figure 8
then see figure 11 – in FrameX each of the “wall types” are identified as either an “Exterior Wall” or “Interior Wall”, then see § 3.2.2 ¶ 1: “A generic algorithm, DRY-X, has been developed to identify the spatial constraints from any architectural model, as well as to utilize the framing design previously generated by FRAMEX. Figure 16 shows the steps followed by the algorithm to mimic the layout of drywall sheets within a CAD environment. DRY-X uses as input parameters building specifications such as floor-to-ceiling heights, wall dimensions (length, width, openings, connections, etc.) and wall characteristics (exterior load bearing, interior non-load bearing, interior mechanical, etc.). The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.)...”
	to clarify: page 65, last paragraph: “DRY-X identifies the different [wall] types [e.g., interior/exterior] and locations for each wall component in the architectural drawing” and see figure 17 which further clarifies – figure 17 is a “Dialog Box” with inputs for the different wall types including for “Interior Walls”
to further clarify: see Table 6. “Design principles for boarding wood-stick dwellings, Interior Walls”  - e.g. see principles 10-13 which provide examples of how sheathing is placed based on the groups of frame members that were analyzed to be interior space/”interior walls” (as per page 66, the layout is “according to the design principles.”))
	analyze the group of members to identify member specific data and properties related to the positioning and orientation of the members, wherein a series of interior wall surface planes are identified; (Mogollon, see page 66, ¶ 1: “DRY-X identifies the different types and locations for each wall component in the architectural drawing....it determines the wall characteristics and proceeds to lay out the sheets of drywall per panel/wall according to the design principles.” – i.e. this determines the locations and orientations of each frame member [including data/properties related to this], including the ones in “interior walls” (see figure 17), and see table 6 on page 37 which are the “Design principles for boarding wood-stick dwellings, Interior Walls” and show numerous examples that the principles are based on the position and orientation of the frame members, e.g. # 12, wherein this system results in a set of drawings, e.g. figure 19 [see the appendix for additional examples]
as to the surface planes: see figure 19 which shows a “Panel Shop Drawing with Drywall” wherein this specifies that “Sheathing This Side” and “DRYWALL This Side”, i.e. this identified the interior surface plane for the drywall, and the exterior plane for the “sheathing”)
	incorporate selected sheathing material panel models to be applied to the group of members associated with the interior wall surface planes, wherein a second model of the structure is formed; (Mogollon, figure 19, provides a visual example of the output from the system which shows that the “Drywall Sheets” were applied/incorporated to the group of members for the side labeled “Drywall This Side” – see § 3.2.2 for clarification)
	compare using a machine learning tool the position and orientation of the sheathing material panel models relative to the group of members to determine that each sheathing material panel interfaces with at least one of the members any conflicts exists between the group of members and the sheathing material panel models, wherein if a conflict is identified providing an amendment to a sheathing material panel model to overcome the conflict; (Mogollon, as cited above in § 3.2.2 teaches this, i.e. ¶ 1: “A generic algorithm, DRY-X, has been developed to identify the spatial constraints from any architectural model, as well as to utilize the framing design previously generated by FRAMEX. Figure 16 shows the steps followed by the algorithm to mimic the layout of drywall sheets within a CAD environment... These essential parameters in combination with (1) the design principles for installation (see Tables 5 and 6); (2) the core of the algorithm (logical rules for design); and (3) the optimization layout procedure will generate a model output for final review.” – the Examiner notes that the rule-based algorithm and the optimization algorithm are examples of machine learning tools under the BRI, in view of ¶ 75 in the instant specification) – to clarify, pages 66-67 the paragraph split between the pages gives a summary of the “layout optimization model” , to further clarify see figure 18 of Mogollon which provides the process of “Exterior boarding with DRY-X” in a flowchart; a skilled person would have inferred that a similar flowchart would have been followed for interior boarding [drywall] wherein this including the use of the “Layout Optimization Model” after the rule-based layout (e.g. “Place Drywall Sheets Based on Design Principles”
	as to the positioning/orientation of the panels with respect to the members, see Mogollon figure 19 which visually depicts a resulting output from this system and shows the panels locations that were determined with respect to the members and this shows each panel interfaces with at least one of the members – i.e.  “Once the layout is determined, the panels are drafted as shown in Figure 19… As shown in Figure 19, each sheet is identified by a particular number. Each sheet also has a description of the corresponding size and quantity required.” (pages 67-68) 
as to the conflict, see Mogollon, pages 66-67, the paragraph split between the pages: “During this process, the layout optimization model determines the design that will create the least amount of material waste. In this way, the optimum utilization of material can be achieved. The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market [this fitting and cutting process includes detecting interfacing conflicts]. For instance, if the panel length is 9ft-3in (2.82 m) by 8ft (2.44 m), the algorithm will choose 2x4x10ft (2x1.22x3.05 m) sheets rather than 2x4x8 or 2x4x9 with an additional strip, (to avoid a configuration which would generate more material leftovers)… The algorithm also accounts for the panel’s inner characteristics, such as openings, connections with interior walls, etc.”, to clarify, page 102 ¶¶ 2-3  - to clarify, a skilled person would have inferred that this detected conflicts between the panels and framing members, e.g. see table 6 Design principle 10: “The installation of the drywall sheet on an exterior wall when an interior wall connects to it should end/start 1/8-in before/after the interior wall frame. The drywall sheet for the interior wall should end/start 1/2-in before/after the last/first stud.” – to clarify, when the algorithm is trying “to fit the best cut of drywall” and the wall configuration is such that it includes “Connections with interior walls” then a skilled person would have inferred that the panel at the connection may be too long and intersect with the frame member at the connection, and hence the panel would have been “cut” such that it did “end… 1/2-in before/after the last/first stud”)
 producing, an installation order of the sheathing material panels by the machine learning tool based on the conflict free layout of the sheathing material panel models within the second model; (Mogollon, page 68: “As shown in Figure 19, each sheet is identified by a particular number.”, also see page 79, chapter 4 – “The panels are drafted as if one is located inside the house looking towards the panel, having the sheathing layout beneath the studs. Each stud, sill plate, header, drywall, and sheathing unit is numbered so as to avoid any confusion during construction,...” – also see page 64, ¶ 1 in section 3.2.2 teaches “By automating logical sequences for design, the algorithm, DRY-X, is capable of producing 100 percent accurate construction drawings, a complete take-off list of materials for each panel/wall and the installation sequence for material storage during the cutting process” – a skilled person would have inferred that the numbering such as in figure 19 to “avoid any confusion” was for the “installation sequence”/order – hence, the numbers help “avoid any confusion during construction)
	and output, illustrations where the members associated with that interior wall surface are visible and the sheathing material panels are applied to the illustrations, wherein the members are visible through the sheathing material panels and fastening locations are identified as well as a numerical value on each sheathing material panel, wherein the numerical value is related to an installation order of that sheathing material panel. (Mogollon, figure 19 provides an example of an output illustration from the system; wherein this figure visually shows the members and the “Drywall sheets” with the members being visible through the sheets, wherein “As shown in Figure 19, each sheet is identified by a particular number.” (page 68, see the citations above for clarification on this numbering) 
 	as to the fastening locations: for the system of Mogollon, the fastening locations are where the drywall sheets overlap the studs as this is where the screws go – to clarify, see table 2, on page 18: “These types of connections are the most common for any stick-built dwelling design. 90-degree connections are commonly used at building corners and wall intersections. The advantage of this connection is that it provides a stronger bond between walls, and also provides space for sheathing and drywall to be screwed to the studs.” – and see the figures shown in this table which visually depict the locations of the screws between the drywall and the studs for each of these connections; then – and see table 6 for “6. Design principles for boarding wood-stick dwellings, Interior Walls” – this visually depict the design principles for where the sheets should be located at various joints; i.e. these locations, when taken in view of table 2, would have been inferred to be where the screws go, e.g. see “Design Principle 10: Connections with interior wall” in table 6, then see “2bl L-Connection” in table 2 which shows where the screws go for this particular arrangement of studs and drywall in Design Principle 10 

Regarding Claim 13.
Mogollon teaches:
	The computer program product of claim 9, further comprising, generate a set of alterations to the sheathing material panels, wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing material panels. .  (Mogollon, page 67, teaches that the system “minimizes joints” [between two panels] and as such “it may shift sheets from a horizontal to a vertical position” [example of manipulating the orientation], and wherein on  page 64, ¶ 1 “The end-user can also select the orientation of the drywall sheets to be installed in the dwelling (horizontally vs. vertically positioned).”)

Regarding Claim 15.
Mogollon teaches:
	The computer program product of claim 9, further comprising, convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations. (Mogollon, see table 2, on page 18: “These types of connections are the most common for any stick-built dwelling design. 90-degree connections are commonly used at building corners and wall intersections. The advantage of this connection is that it provides a stronger bond between walls, and also provides space for sheathing and drywall to be screwed to the studs.” – and see table 6 for “6. Design principles for boarding wood-stick dwellings, Interior Walls” – in other words, the sheathing material is applied to the walls such that the sheathing material is “screwed to the studs” [the fastening locations], e.g. table 6 shows several design principles such as # 12 which show how the drywall is aligned with the “studs” such that is may be “screwed to the studs”)

Regarding Claim 16.
Mogollon teaches:
	A system for determining the sheathing materials required interior walls of a building model within a 3D modeling software, comprising:	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising: (Mogollon, see section 1.3 which teaches “The primary task of this research is to automate [a computer-implemented method] wood framing construction drawings for the home building industry by developing an information management system that functions as an intelligent repository. It focuses on the application of 3D and parametric modeling to support the development of repetitive drafting tasks which can, in turn, facilitate the generation of construction drawings for wood framing, sheathing [exterior sheathing], and interior drywall. [interior sheathing]...This research also encompasses the minimization of construction sawn lumber, sheathing, and drywall waste by incorporating a mathematical analysis to generate cutting lists of materials [i.e., including optimizing the sheathing].”... – see figure 16 on page 65 for more clarification)
	receive a model of a structure within a 3D modeling software, wherein the model is comprised of a group of members; (Mogollon, see figure 16 -the input is a model – see the 3D model depicted in the box labeled “Framex” wherein the 3D model shows the frame members of the structure- for clarification, see § 3.2.1 including ¶ 1 and figure 8, this is the model output from the “FRAMEX” method, i.e. the model at least including the “3D Framing design” from figure 8)
	analyze the group of members relative to the model of the structure to determine which members are related to interior wall surfaces, wherein interior wall planes are detected; ;(Mogollon, see figure 11 – in FrameX each of the “wall types” are identified as either an “Exterior Wall” or “Interior Wall”, then see § 3.2.2 ¶ 1: “A generic algorithm, DRY-X, has been developed to identify the spatial constraints from any architectural model, as well as to utilize the framing design previously generated by FRAMEX. Figure 16 shows the steps followed by the algorithm to mimic the layout of drywall sheets within a CAD environment. DRY-X uses as input parameters building specifications such as floor-to-ceiling heights, wall dimensions (length, width, openings, connections, etc.) and wall characteristics (exterior load bearing, interior non-load bearing, interior mechanical, etc.). The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.)...”
	to clarify: page 65, last paragraph: “DRY-X identifies the different [wall] types [e.g., interior/exterior] and locations for each wall component in the architectural drawing” and see figure 17 which further clarifies – figure 17 is a “Dialog Box” with inputs for the different wall types including for “Interior Walls”
to further clarify: see Table 6. “Design principles for boarding wood-stick dwellings, Interior Walls”  - e.g. see principles 10-13 which provide examples of how sheathing is placed based on the groups of frame members that were analyzed to be interior space/”interior walls” (as per page 66, the layout is “according to the design principles.”
as to the surface planes: see figure 19 which shows a “Panel Shop Drawing with Drywall” wherein this specifies that “Sheathing This Side” and “DRYWALL This Side”, i.e. this identified the interior surface plane for the drywall, and the exterior plane for the “sheathing”))

	extract properties of the members which are related to the interior wall surfaces, wherein the properties are related to the location and positionings of the members; (Mogollon, see page 66, ¶ 1: “DRY-X identifies the different types and locations for each wall component in the architectural drawing....it determines the wall characteristics and proceeds to lay out the sheets of drywall per panel/wall according to the design principles.” – i.e. this determines the locations and orientations of each frame member, including the ones in “interior walls” (see figure 17), and see table 6 on page 37 which are the “Design principles for boarding wood-stick dwellings, Interior Walls” and show numerous examples that the principles are based on the position and orientation of the frame members, e.g. # 12, wherein this system results in a set of drawings, e.g. figure 19 [see the appendix for additional examples])
	populating the model with a set of sheathing material panel models along to be applied to at least one of the interior wall planes; (Mogollon, figure 19 provides a visual example of the output of the system wherein this shows that the model was populated with “Drywall sheets” along the side labeled “Drywall this side”)
	a machine learning module to compare the sheathing material panel model layout to an installation process and manipulating the sheathing material panel model layout to reduce alterations to the sheathing material panel models based on the installation process, wherein a fastening type and sheathing material type is known; (Mogollon, “DRY-X also minimizes joints, which is why it may shift sheets from a horizontal to a vertical position [example of comparing the layout to an installation process]. This reduces the amount of extra work required in mudding and taping after installation. [reduces alterations to the sheets, as the mudding and taping are examples of alterations applied to the sheets]” – to clarify, § 3.2.2 ¶ 1: “A generic algorithm, DRY-X, has been developed to identify the spatial constraints from any architectural model, as well as to utilize the framing design previously generated by FRAMEX. Figure 16 shows the steps followed by the algorithm to mimic the layout of drywall sheets within a CAD environment... These essential parameters in combination with (1) the design principles for installation (see Tables 5 and 6); (2) the core of the algorithm (logical rules for design); and (3) the optimization layout procedure will generate a model output for final review.” – the Examiner notes that the rule-based algorithm and the optimization algorithm are examples of machine learning tools under the BRI, in view of ¶ 75 in the instant specification) – to clarify, pages 66-67 the paragraph split between the pages gives a summary of the “layout optimization model
in addition, Mogollon, page 46, ¶ 1: “A combinational evolutionary optimization algorithm (CUTEX, see Part 4, Figure 6) is embedded in the reporting process in order to determine the optimum material cutting solution that minimizes the total number of cuts [second example of reducing alterations using a machine learning module] as well as total material waste.”; then see § 3.2.2 ¶ 2: “By using CUTEX, a 2D combinatorial algorithm that optimizes material usage, the end-user can provide a final cutting list and link it to a database for material costing…”  - see § 3.3.1.2 including page 75, ¶ 1: “In order to optimize the use of material during the sheathing and drywall operations, one may in theory apply either a guillotine- or a non-guillotine-based cutting procedure. However, according to trade personnel the guillotine method is the most effective from a time standpoint… As mentioned in the literature review, the guillotine cutting method refers to the procedure in which a planar (2D) sheet is cut in such a way as to obtain two pieces of material. In this context, to generate a set of rectangular (square) elements, the cutting proceeds as a sequence of horizontal/vertical cuts (see Figure 21, top) starting at one edge and finishing at the opposite one.” and see figure 21 “Guillotine and Non-Guillotine cutting” – this is another machine learning module which reduces the number of alterations based on the “cutting procedure” [example of an installation process]
	as to the fastening and sheathing type – see table 2 as cited above as the “drywall [is] to be screwed to the studs.” – drywall is a type of sheathing, and screws are a type of fastener 
	compare the positioning of the sheathing material panel models and the group of members to determine if a conflict exists, wherein one or more of the sheathing material panel models or one or more of the group of members is adjusted to overcome the conflict; (Mogollon, pages 66-67, the paragraph split between the pages: “During this process, the layout optimization model determines the design that will create the least amount of material waste. In this way, the optimum utilization of material can be achieved. The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market [this fitting and cutting process includes detecting interfacing conflicts]. For instance, if the panel length is 9ft-3in (2.82 m) by 8ft (2.44 m), the algorithm will choose 2x4x10ft (2x1.22x3.05 m) sheets rather than 2x4x8 or 2x4x9 with an additional strip, (to avoid a configuration which would generate more material leftovers)… The algorithm also accounts for the panel’s inner characteristics, such as openings, connections with interior walls, etc.”, to clarify, page 102 ¶¶ 2-3  - to clarify, a skilled person would have inferred that this detected conflicts between the panels and framing members, e.g. see table 6 Design principle 10: “The installation of the drywall sheet on an exterior wall when an interior wall connects to it should end/start 1/8-in before/after the interior wall frame. The drywall sheet for the interior wall should end/start 1/2-in before/after the last/first stud.” – to clarify, when the algorithm is trying “to fit the best cut of drywall” and the wall configuration is such that it includes “Connections with interior walls” then a skilled person would have inferred that the panel at the connection may be too long and intersect with the frame member at the connection, and hence the panel would have been “cut” such that it did “end… 1/2-in before/after the last/first stud”))
	manipulate the sheathing material panel models within the model, wherein a second model is formed; (Mogollon, figure 19 provides a visual example of the output from this system which shows that the drywall sheets were manipulated within the model such as to produce this figure, wherein as per pages 66-67 as cited above: “The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market“)
	and generating a set of sheathing material panel files for each of the sheathing material panel models within the second model, and a set of illustrations of each interior wall showing the sheathing material panel , a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model. (Mogollon, see figure 19 as described above for an example illustration [which is an example of a file] generated by the system for a single panel, see the appendix for the other illustration files – wherein, as stated above:  “As shown in Figure 19, each sheet is identified by a particular number [example of a number based on the order].” (page 68) 
	to clarify on the files: figure 17: “Base Model: Sample File” and § 4.2.1: “The shop drawings [figure 19 caption: “…Shop Drawing…”] were generated for the aforementioned architectural models, but due to the file size and the amount of blue prints generated by FRAMEX, only one model is shown in the appendix of this document: Catalina II.” 
	as to the mounting locations: see table 2, on page 18: “These types of connections are the most common for any stick-built dwelling design. 90-degree connections are commonly used at building corners and wall intersections. The advantage of this connection is that it provides a stronger bond between walls, and also provides space for sheathing and drywall to be screwed to the studs.” – and see table 6 for “6. Design principles for boarding wood-stick dwellings, Interior Walls” – in other words, the sheathing material is applied to the walls such that the sheathing material is “screwed to the studs” [the mounting locations], e.g. table 6 shows several design principles such as # 12 which show how the drywall is aligned with the “studs” such that is may be “screwed to the studs” )


Regarding Claim 17
	Claim 17 is rejected under a similar rationale as claim 3 above.

Regarding Claim 18
Claim 18 is rejected under a similar rationale as claim 13 above.

Regarding Claim 20
Claim 20 is rejected under a similar rationale as claim 15 above.

Regarding Claim 21.
Mogollon teaches:
	The system of claim 16, further comprising, applying meta data to the model and the second model, wherein the models are compared using the meta data. (Mogollon, pages 66-67: “During this process, the layout optimization model determines the design that will create the least amount of material waste. In this way, the optimum utilization of material can be achieved. The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market…” – each model/combination has meta data applied by way of the material waste calculation, and this metric is used to compare the models to find the best combination)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting
Claim 1-4, 9, 13, 15-18, 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-4 of copending Application No. 16/822,124 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because these claimed inventions are obvious variations of each other.
The instant claimed invention is for sheathing interior walls of a structure, the co-pending is for sheathing the obvious variation of exterior surfaces of walls of structures.
The co-pending claim 1 is for a computer method – the instant claims 9 and 16 are obvious variations of using a computer to perform a method. 
The instant claim 1 recites the use of a machine learning model to establish an installation process – the co-pending claim 1 recites an obvious variation of this as a machine learning module is used to determine the layout of the sheathing material, wherein the layout is later rendered, after several modifications, as illustrations showing the sheathing material relative to the frame members and an identification of the sheathing material. A skilled person would have found it obvious to have ensured that each panel interacted with at least one member such that the panel may be mounted/fastened to such a member.
The instant claim 1 recites a conflict detection process – the co-pending claim 1 recites an analysis process to determine conflicts which is an obvious variation.  
The instant claim 9 recites a comparison step using a machine learning model and a feature involving conflicts and amendments – these are obvious variations of the co-pending usage of a machine learning model to determine a layout, and the co-pending claim 1 features for conflict identification and displaying a solution to the conflict. To clarify on the BRI for the machine learning, see the instant specification ¶ 75; and the ‘124 specification ¶ 75. 
The instant claim 16 also recites an obvious variation of the above machine learning step as recited in the co-pending claim 1, when these steps are given their BRI in view of their respective disclosures. 
The instant claim 16 also recites an obvious variation of the above conflict identification and solution/correction step as recited in the co-pending claim 1. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application # 16822115
Application # 16822124
Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior walls of a structure within a 3D modeling software, the method comprising:
	receiving, by at least one processor, a model of a structure within a 3D modeling software tool , wherein the model includes a set of frame members;
	analyzing, by the at least one processor, the model to identify a group of frame members associated with interior spaces of the model;
	detecting, by the at least one processor, the group of frame members to determine the position and orientation of the frame member, wherein frame members associated within interior wall surfaces are identified and interior wall surfaces are detected;
	identifying, by the at least one processor, a sheathing material panel model to be applied to the identified interior wall surfaces; 
instructing, by the at least one processor, a machine learning model to establish an installation process of the sheathing material panel models, wherein each sheathing material panel interacts with at least one frame member associated with the interior wall surfaces and identifying at least one mounting point for each sheathing material panel;
	detecting, by the at least one processor, interfacing conflicts between the sheathing material panel models and the frame members, wherein if a conflict is detected, manipulating, by the at least one processor, the sheathing material panel to overcome the conflict, wherein a second model is formed;
	generating, by the at least one processor, a set of illustrations indicating a sheathing material panel layout of the second model, wherein the sheathing material panels are marked with an installation order number and mounting locations. 


Regarding Claim 1

	A computer method for determining sheathing material required for a construction of a building within 3D modeling software, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of members;
	analyzing, by the at least one processor, the members to determine a set of frame members associated with exterior surfaces of the model;
	forming, by the at least one processor, sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located;
	identifying, by the at least one processor, conflicts between frame members and where conflicting frame members are identified;
	processing, by the at least one processor, the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model;
	generating, by the at least one processor, a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, establishing a set of dimensions related to the location and position of each of the frame members, and determine interactions between each of the frame members based on any conflicts identified between the frame members, wherein apertures of the model are identified and assigned data sets;
	analyzing, by the least one processor, a layout of the sheathing material on the frame members and accommodating the apertures, wherein a machine learning module determines the layout of the sheathing material;
	displaying , by the at least one processor, the model, wherein sheathing material models are applied to the model of the structure, and the sheathing material model is applied based on the analyzed layout, and wherein each sheathing material model is modified not to interfere with apertures of the model;
	analyzing, by the at least one processor, to determine if the sheathing material models have any conflict between the frame members and the apertures, wherein if it is determined that a conflict exists, identifying the sheathing material model, aperture, or frame member involved in the conflict;
	displaying , by the at least one processor, at least one solution to the identified conflict, wherein the presented solution is a computer-generated modification to the sheathing material model or the frame member to correct the conflict;
	altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;
	deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;
	updating, by the at least one processor, the model of the structure with the sheathing material models, wherein a second model of the structure is formed;
	and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 


Regarding Claim 2

	The computer method of claim 1, further comprising, manipulating, by the at least one processor, the orientation of the sheathing material panels. 


Regarding Claim 1

	… altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;…


Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by the at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 3

	The computer method of claim 2, further comprising, relocating, by the at least one processor, the positioning of the sheathing material, wherein the sheathing material is positioned based on a center line of a frame member. 


Regarding Claim 4

	The computer method of claim 1, further comprising, calculating, by at least one processor, the number of layers of sheathing material panels and the type of sheathing material panels required based on a predetermine insulation rating. 


Regarding Claim 4

	The computer method of claim 1, further comprising, adjusting, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. 


Regarding Claim 9

	A computer program product for determining the sheathing materials required for interior walls of a 3D model within a 3D modeling environment, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	detect a group of members of a model of a structure within a 3D modeling software which are associated with interior wall surfaces of the model;
	analyze the group of members to identify member specific data and properties related to the positioning and orientation of the members, wherein a series of interior wall surface planes are identified;
	incorporate selected sheathing material panel models to be applied to the group of members associated with the interior wall surface planes, wherein a second model of the structure is formed;
	compare using a machine learning tool the position and orientation of the sheathing material panel models relative to the group of members to determine that each sheathing material panel interfaces with at least one of the members any conflicts exists between the group of members and the sheathing material panel models, wherein if a conflict is identified providing an amendment to a sheathing material panel model to overcome the conflict;
	producing, an installation order of the sheathing material panels by the machine learning tool based on the conflict free layout of the sheathing material panel models within the second model;
	and output, illustrations where the members associated with that interior wall surface are visible and the sheathing material panels are applied to the illustrations, wherein the members are visible through the sheathing material panels and fastening locations are identified as well as a numerical value on each sheathing material panel, wherein the numerical value is related to an installation order of that sheathing material panel. 


Regarding Claim 1

	A computer method for determining sheathing material required for a construction of a building within 3D modeling software, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of members;
	analyzing, by the at least one processor, the members to determine a set of frame members associated with exterior surfaces of the model;
	forming, by the at least one processor, sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located;
	identifying, by the at least one processor, conflicts between frame members and where conflicting frame members are identified;
	processing, by the at least one processor, the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model;
	generating, by the at least one processor, a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, establishing a set of dimensions related to the location and position of each of the frame members, and determine interactions between each of the frame members based on any conflicts identified between the frame members, wherein apertures of the model are identified and assigned data sets;
	analyzing, by the least one processor, a layout of the sheathing material on the frame members and accommodating the apertures, wherein a machine learning module determines the layout of the sheathing material;
	displaying , by the at least one processor, the model, wherein sheathing material models are applied to the model of the structure, and the sheathing material model is applied based on the analyzed layout, and wherein each sheathing material model is modified not to interfere with apertures of the model;
	analyzing, by the at least one processor, to determine if the sheathing material models have any conflict between the frame members and the apertures, wherein if it is determined that a conflict exists, identifying the sheathing material model, aperture, or frame member involved in the conflict;
	displaying , by the at least one processor, at least one solution to the identified conflict, wherein the presented solution is a computer-generated modification to the sheathing material model or the frame member to correct the conflict;
	altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;
	deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;
	updating, by the at least one processor, the model of the structure with the sheathing material models, wherein a second model of the structure is formed;
	and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 


Regarding Claim 13.

	The computer program product of claim 9, further comprising, generate a set of alterations to the sheathing material panels, wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing material panels. 


Regarding Claim 1

	… altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;… - it would have been obvious to have maintained a continuous orientation during this alignment adjustment such as to ensure that the panels align with the edge of a wall panel

Regarding Claim 15.

	The computer program product of claim 9, further comprising, convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations. 


Regarding Claim 1

	… altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;
 deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;


Regarding Claim 16.

	A system for determining the sheathing materials required interior walls of a building model within a 3D modeling software, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3D modeling software, wherein the model is comprised of a group of members;
	analyze the group of members relative to the model of the structure to determine which members are related to interior wall surfaces, wherein interior wall planes are detected;
	extract properties of the members which are related to the interior wall surfaces, wherein the properties are related to the location and positionings of the members;
	populating the model with a set of sheathing material panel models along to be applied to at least one of the interior wall planes;
	a machine learning module to compare the sheathing material panel model layout to an installation process and manipulating the sheathing material panel model layout to reduce alterations to the sheathing material panel models based on the installation process, wherein a fastening type and sheathing material type is known;
	compare the positioning of the sheathing material panel models and the group of members to determine if a conflict exists, wherein one or more of the sheathing material panel models or one or more of the group of members is adjusted to overcome the conflict;
	manipulate the sheathing material panel models within the model, wherein a second model is formed;
	and generating a set of sheathing material panel files for each of the sheathing material panel models within the second model, and a set of illustrations of each interior wall showing the sheathing material panel , a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model. 


Regarding Claim 1

	A computer method for determining sheathing material required for a construction of a building within 3D modeling software, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of members;
	analyzing, by the at least one processor, the members to determine a set of frame members associated with exterior surfaces of the model;
	forming, by the at least one processor, sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located;
	identifying, by the at least one processor, conflicts between frame members and where conflicting frame members are identified;
	processing, by the at least one processor, the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model;
	generating, by the at least one processor, a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, establishing a set of dimensions related to the location and position of each of the frame members, and determine interactions between each of the frame members based on any conflicts identified between the frame members, wherein apertures of the model are identified and assigned data sets;
	analyzing, by the least one processor, a layout of the sheathing material on the frame members and accommodating the apertures, wherein a machine learning module determines the layout of the sheathing material;
	displaying , by the at least one processor, the model, wherein sheathing material models are applied to the model of the structure, and the sheathing material model is applied based on the analyzed layout, and wherein each sheathing material model is modified not to interfere with apertures of the model;
	analyzing, by the at least one processor, to determine if the sheathing material models have any conflict between the frame members and the apertures, wherein if it is determined that a conflict exists, identifying the sheathing material model, aperture, or frame member involved in the conflict;
	displaying , by the at least one processor, at least one solution to the identified conflict, wherein the presented solution is a computer-generated modification to the sheathing material model or the frame member to correct the conflict;
	altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;
	deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;
	updating, by the at least one processor, the model of the structure with the sheathing material models, wherein a second model of the structure is formed;
	and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 


Regarding Claim 17.

	The system of claim 16, further comprising, calculate the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 3

	The computer method of claim 2, further comprising, relocating, by the at least one processor, the positioning of the sheathing material, wherein the sheathing material is positioned based on a center line of a frame member. 


Regarding Claim 18.

	The system of claim 16, further comprising, generate a set of alterations to the sheathing material panels, wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing material panels. 


Regarding Claim 1

	… altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;… - it would have been obvious to have maintained a continuous orientation during this alignment adjustment such as to ensure that the panels align with the edge of a wall panel

Regarding Claim 20.

	The system of claim 16, further comprising, convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations. 


Regarding Claim 1

	… altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;
 deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;


Regarding Claim 21.

	The system of claim 16, further comprising, applying meta data to the model and the second model, wherein the models are compared using the meta data.


Regarding Claim 1

	… generating, by the at least one processor, a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, establishing a set of dimensions related to the location and position of each of the frame members, and determine interactions between each of the frame members based on any conflicts identified between the frame members, wherein apertures of the model are identified and assigned data sets;
;… updating, by the at least one processor, the model of the structure with the sheathing material models, wherein a second model of the structure is formed;
- this is an obvious variation of the meta data, as this is data such as dimensions related to the location and position of each frame member 
As to the comparing, this is an obvious variation of the updating step of the model 



Double Patenting – 16/822,153
Claim  1-4, 9, 13, 15-18, 20-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 12-13 of copending Application No. 16/822,153 (reference application) as taken in view of Mogollon, “Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization”, 2009, PhD Dissertation from the University of Alberta. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are obvious variations of each other. 
The instant claimed invention is for sheathing interior walls of a structure, the co-pending is for sheathing the obvious variation of sheathing an area associated with floor joists.  
The co-pending claim 8 is for a computer program product – the instant claims 1 and 16 are obvious variations of using a computer to perform a method. 
The instant claim 1 recites determining the orientation of the frame members – this is an obvious variation of the co-pending claim 8 recitation of applying the panels to the surface of the members in a predetermined orientation, as a skilled person would have found it obvious to have determined the orientation of the members to apply the panels in such a manner. Instant claim 9 recites a similar limitation and is rejected under a similar rationale. 
	 The instant claim 1 recites that the illustrations are marked with mounting locations – this is an obvious variation of dependent claims 12-13 in the co-pending which include incorporating fastening locations into the model – it would have been obvious to have included such locations into the drawings as well. The instant claims 9 and 16 contain similar such recitations and are rejected under a similar rationale. 
	The instant claim 9 recites a comparison using a machine learning tool – this is an obvious variation of the co-pending claim 8’s recitation using a machine learning module. To clarify on the BRI of these limitations, see the instant specification ¶ 75 and the co-pending specification ¶ 71. The limitations in the instant claims 1 and 16 which include the usage of machine learning are rejected under a similar rationale.

The co-pending does not recite the following feature in claim 1, however Mogollon teaches: detecting, by the at least one processor, interfacing conflicts between the sheathing material panel models and the frame members, wherein if a conflict is detected, manipulating, by the at least one processor, the sheathing material panel to overcome the conflict, wherein a second model is formed; (Mogollon, pages 66-67, the paragraph split between the pages: “During this process, the layout optimization model determines the design that will create the least amount of material waste. In this way, the optimum utilization of material can be achieved. The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market [this fitting and cutting process includes detecting interfacing conflicts]. For instance, if the panel length is 9ft-3in (2.82 m) by 8ft (2.44 m), the algorithm will choose 2x4x10ft (2x1.22x3.05 m) sheets rather than 2x4x8 or 2x4x9 with an additional strip, (to avoid a configuration which would generate more material leftovers)… The algorithm also accounts for the panel’s inner characteristics, such as openings, connections with interior walls, etc.”, to clarify, page 102 ¶¶ 2-3 
to clarify, a skilled person would have inferred that this detected conflicts between the panels and framing members, e.g. see table 6 Design principle 10: “The installation of the drywall sheet on an exterior wall when an interior wall connects to it should end/start 1/8-in before/after the interior wall frame. The drywall sheet for the interior wall should end/start 1/2-in before/after the last/first stud.” – to clarify, when the algorithm is trying “to fit the best cut of drywall” and the wall configuration is such that it includes “Connections with interior walls” then a skilled person would have inferred that the panel at the connection may be too long and intersect with the frame member at the connection, and hence the panel would have been “cut” such that it did “end… 1/2-in before/after the last/first stud” – to clarify on the BRI of these limitations see ¶¶ 55-56; ¶¶ 67-69, and ¶ 74 in the instant specification)


The co-pending does not recite the following feature in claim 9, however Mogollon teaches: … any conflicts exists between the group of members and the sheathing material panel models, wherein if a conflict is identified providing an amendment to a sheathing material panel model to overcome the conflict;… conflict free (Mogollon, pages 66-67, the paragraph split between the pages, as was cited above; to clarify, also see the above cited page 102 ¶¶ 2-3 and table 6 Design principle 10 and see the rationale stated above – to clarify on the BRI of these limitations see ¶¶ 55-56; ¶¶ 67-69, and ¶ 74 in the instant specification )


The co-pending does not recite the following feature in claim 16, however Mogollon teaches: compare the positioning of the sheathing material panel models and the group of members to determine if a conflict exists, wherein one or more of the sheathing material panel models or one or more of the group of members is adjusted to overcome the conflict(Mogollon, pages 66-67, the paragraph split between the pages, as was cited above; to clarify, also see the above cited page 102 ¶¶ 2-3 and table 6 Design principle 10 and see the rationale stated above – to clarify on the BRI of these limitations see ¶¶ 55-56; ¶¶ 67-69, and ¶ 74 in the instant specification)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the co-pending application with the teachings from Mogollon on the “automation and generation of construction drawings for the home building industry based on 3D and parametric modeling techniques” (Mogollon, abstract). The motivation to combine would have been that “This research sets out to demonstrate, by underscoring the present shortcomings, the manner in which 3D and parametric modeling will provide a solution for practitioners and researchers who wish to reduce drafting time and material waste production; to incorporate intelligence to CAD models; and to provide a better use of primary resources by generating guidelines for construction practice.” (Mogollon, abstract). 



Regarding Claim 4
Mogollon teaches:
	The computer method of claim 1, further comprising, calculating, by at least one processor, the number of layers of sheathing material panels and the type of sheathing material panels required based on a predetermine insulation rating. . (Mogollon  - see page 64 section 3.2.2 “The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.).”  and page 65 “DRY-X identifies the different types and locations for each wall component in the architectural drawing” , in other words for each wall of each identified type, e.g. “Party wall”, (page 19, table 3), “Exterior bearing walls” (page 19, table 3) and the like, the system determines/calculates the number and type of sheathing material panels such as for “thermal insulation” (page 28, ¶ 1) and “sound insulation” (page 19, table 3)
	for example – see page 19, table 3 for “Exterior bearing walls” – once the system has identified this wall the system calculates/determines that the sheathing layers are “the
composite materials are: siding, building paper, sheathing, 2x6 studs, rigid insulation, vapor barrier, drywall.” [example of 6 sheathing layers, with varying types, wherein this includes “insulation”] 
also see page 19, table 3, "Party Walls" teaches the use of a certain type of wall for both "fire rating" and "sound insulation" wherein "These walls are doubled-framed, having studs staggered between panels in order to minimize sound transmission. The sound transmission class (S.T.C.) based on the requirements of the Alberta Building Code must be above 54", the Examiner notes that the claim merely recites “insulation”, e.g. fire proofing [as it insulates from fires], sound proofing, and thermal insulation are examples of this – Mogollon teaches that several types of walls are associated with at least one of these ratings and designed according to the rating)



Application # 16822115
Application # 16822153
Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior walls of a structure within a 3D modeling software, the method comprising:
	receiving, by at least one processor, a model of a structure within a 3D modeling software tool , wherein the model includes a set of frame members;
	analyzing, by the at least one processor, the model to identify a group of frame members associated with interior spaces of the model;
	detecting, by the at least one processor, the group of frame members to determine the position and orientation of the frame member, wherein frame members associated within interior wall surfaces are identified and interior wall surfaces are detected;
	identifying, by the at least one processor, a sheathing material panel model to be applied to the identified interior wall surfaces; 
instructing, by the at least one processor, a machine learning model to establish an installation process of the sheathing material panel models, wherein each sheathing material panel interacts with at least one frame member associated with the interior wall surfaces and identifying at least one mounting point for each sheathing material panel;
	…
	generating, by the at least one processor, a set of illustrations indicating a sheathing material panel layout of the second model, wherein the sheathing material panels are marked with an installation order number and mounting locations. 


Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identify an area between the intersection of the floor joists and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels,;
	and , generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 
Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 

Regarding Claim 2

	The computer method of claim 1, further comprising, manipulating, by the at least one processor, the orientation of the sheathing material panels. 


Regarding Claim 8

	…sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;…



Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by the at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 

In view of dependent claims 12-13, a skilled person would have found it obvious that the aligned set of fastening locations on the group of members would have aligns the panels such that they were on the centerlines of at least some of the members (i.e. where two panels meet at a single member)
Regarding Claim 9

	A computer program product for determining the sheathing materials required for interior walls of a 3D model within a 3D modeling environment, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	detect a group of members of a model of a structure within a 3D modeling software which are associated with interior wall surfaces of the model;
	analyze the group of members to identify member specific data and properties related to the positioning and orientation of the members, wherein a series of interior wall surface planes are identified;
	incorporate selected sheathing material panel models to be applied to the group of members associated with the interior wall surface planes, wherein a second model of the structure is formed;
	compare using a machine learning tool the position and orientation of the sheathing material panel models relative to the group of members to determine that each sheathing material panel interfaces with at least one of the members
	producing, an installation order of the sheathing material panels by the machine learning tool based on the layout of the sheathing material panel models within the second model;
	and output, illustrations where the members associated with that interior wall surface are visible and the sheathing material panels are applied to the illustrations, wherein the members are visible through the sheathing material panels and fastening locations are identified as well as a numerical value on each sheathing material panel, wherein the numerical value is related to an installation order of that sheathing material panel. 


Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identify an area between the intersection of the floor joists and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels,;
	and , generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 

Regarding Claim 13.

	The computer program product of claim 9, further comprising, generate a set of alterations to the sheathing material panels, wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing material panels. 


Regarding Claim 8

	…sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;…

Regarding Claim 15.

	The computer program product of claim 9, further comprising, convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 

Regarding Claim 16.

	A system for determining the sheathing materials required interior walls of a building model within a 3D modeling software, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3D modeling software, wherein the model is comprised of a group of members;
	analyze the group of members relative to the model of the structure to determine which members are related to interior wall surfaces, wherein interior wall planes are detected;
	extract properties of the members which are related to the interior wall surfaces, wherein the properties are related to the location and positionings of the members;
	populating the model with a set of sheathing material panel models along to be applied to at least one of the interior wall planes;
	a machine learning module to compare the sheathing material panel model layout to an installation process and manipulating the sheathing material panel model layout to reduce alterations to the sheathing material panel models based on the installation process, wherein a fastening type and sheathing material type is known;
	…
	manipulate the sheathing material panel models within the model, wherein a second model is formed;
	and generating a set of sheathing material panel files for each of the sheathing material panel models within the second model, and a set of illustrations of each interior wall showing the sheathing material panel , a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model. 


Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identify an area between the intersection of the floor joists and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels,;
	and , generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 
Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 

Regarding Claim 17.

	The system of claim 16, further comprising, calculate the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 

In view of dependent claims 12-13, a skilled person would have found it obvious that the aligned set of fastening locations on the group of members would have aligns the panels such that they were on the centerlines of at least some of the members (i.e. where two panels meet at a single member)

Regarding Claim 18.

	The system of claim 16, further comprising, generate a set of alterations to the sheathing material panels, wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing material panels. 


Regarding Claim 8

	…sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;…
Regarding Claim 20.

	The system of claim 16, further comprising, convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 

Regarding Claim 21.

	The system of claim 16, further comprising, applying meta data to the model and the second model, wherein the models are compared using the meta data.


Regarding Claim 8

	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model; - the Examiner notes that a skilled person would have found it an obvious variation of this adjusting step to have compared for the adjustment the first layer and second layer such as to then perform the adjustment, wherein it would have been obvious to have applied meta data to each of the layers such as the interface locations of the panels with the group of members


Double Patenting – 16/822,144
Claim  1-4, 9, 13, 15-18, 20-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 of copending Application No. 16/822,144 (reference application) as taken in view of Mogollon, “Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization”, 2009, PhD Dissertation from the University of Alberta. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are obvious variations of each other. 
The instant claimed invention is for sheathing interior walls of a structure, the co-pending is for sheathing the obvious variation of sheathing a roof.  
The co-pending claim 1 is for a computer implemented method – the instant claims 9 and 16 are obvious variations of using a computer to perform a method. 
The instant claim 1 recites determining the orientation of the frame members – this is an obvious variation of the co-pending claim 1 recitation of applying the panels to the surface of the members to a surface associated with the group of members, i.e. a skilled person would have inferred/found it obvious that to identify a surface on the group of members this would have been based on the orientation and positioning of the members.  
	 The instant claim 1 recites that the illustrations are marked with mounting locations – this is an obvious variation of the recitation of “wherein the installation process includes fastening locations for the sheathing material panels to members in which the sheathing material panels interfaces with;” in the co-pending claim 1 – as it would have been obvious to have included such locations into the drawings as well. The instant claims 9 and 16 contain similar such recitations and are rejected under a similar rationale. 
	The instant claim 9 recites a comparison using a machine learning tool – this is an obvious variation of the co-pending claim 8’s recitation using a machine learning module. To clarify on the BRI of these limitations, see the instant specification ¶ 75 and the co-pending specification ¶ 72. The limitations in the instant claims 1 and 16 which include the usage of machine learning are rejected under a similar rationale.

The co-pending does not recite the following feature in claim 1, however Mogollon teaches: detecting, by the at least one processor, interfacing conflicts between the sheathing material panel models and the frame members, wherein if a conflict is detected, manipulating, by the at least one processor, the sheathing material panel to overcome the conflict, wherein a second model is formed; (Mogollon, pages 66-67, the paragraph split between the pages: “During this process, the layout optimization model determines the design that will create the least amount of material waste. In this way, the optimum utilization of material can be achieved. The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market [this fitting and cutting process includes detecting interfacing conflicts]. For instance, if the panel length is 9ft-3in (2.82 m) by 8ft (2.44 m), the algorithm will choose 2x4x10ft (2x1.22x3.05 m) sheets rather than 2x4x8 or 2x4x9 with an additional strip, (to avoid a configuration which would generate more material leftovers)… The algorithm also accounts for the panel’s inner characteristics, such as openings, connections with interior walls, etc.”, to clarify, page 102 ¶¶ 2-3 
to clarify, a skilled person would have inferred that this detected conflicts between the panels and framing members, e.g. see table 6 Design principle 10: “The installation of the drywall sheet on an exterior wall when an interior wall connects to it should end/start 1/8-in before/after the interior wall frame. The drywall sheet for the interior wall should end/start 1/2-in before/after the last/first stud.” – to clarify, when the algorithm is trying “to fit the best cut of drywall” and the wall configuration is such that it includes “Connections with interior walls” then a skilled person would have inferred that the panel at the connection may be too long and intersect with the frame member at the connection, and hence the panel would have been “cut” such that it did “end… 1/2-in before/after the last/first stud” – to clarify on the BRI of these limitations see ¶¶ 55-56; ¶¶ 67-69, and ¶ 74 in the instant specification)


The co-pending does not recite the following feature in claim 9, however Mogollon teaches: … any conflicts exists between the group of members and the sheathing material panel models, wherein if a conflict is identified providing an amendment to a sheathing material panel model to overcome the conflict;… conflict free (Mogollon, pages 66-67, the paragraph split between the pages, as was cited above; to clarify, also see the above cited page 102 ¶¶ 2-3 and table 6 Design principle 10 and see the rationale stated above – to clarify on the BRI of these limitations see ¶¶ 55-56; ¶¶ 67-69, and ¶ 74 in the instant specification )


The co-pending does not recite the following feature in claim 16, however Mogollon teaches: compare the positioning of the sheathing material panel models and the group of members to determine if a conflict exists, wherein one or more of the sheathing material panel models or one or more of the group of members is adjusted to overcome the conflict(Mogollon, pages 66-67, the paragraph split between the pages, as was cited above; to clarify, also see the above cited page 102 ¶¶ 2-3 and table 6 Design principle 10 and see the rationale stated above – to clarify on the BRI of these limitations see ¶¶ 55-56; ¶¶ 67-69, and ¶ 74 in the instant specification)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the co-pending application with the teachings from Mogollon on the “automation and generation of construction drawings for the home building industry based on 3D and parametric modeling techniques” (Mogollon, abstract). The motivation to combine would have been that “This research sets out to demonstrate, by underscoring the present shortcomings, the manner in which 3D and parametric modeling will provide a solution for practitioners and researchers who wish to reduce drafting time and material waste production; to incorporate intelligence to CAD models; and to provide a better use of primary resources by generating guidelines for construction practice.” (Mogollon, abstract). 


Application # 16822115
Application # 16/822,144
Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior walls of a structure within a 3D modeling software, the method comprising:
	receiving, by at least one processor, a model of a structure within a 3D modeling software tool , wherein the model includes a set of frame members;
	analyzing, by the at least one processor, the model to identify a group of frame members associated with interior spaces of the model;
	detecting, by the at least one processor, the group of frame members to determine the position and orientation of the frame member, wherein frame members associated within interior wall surfaces are identified and interior wall surfaces are detected;
	identifying, by the at least one processor, a sheathing material panel model to be applied to the identified interior wall surfaces; 
instructing, by the at least one processor, a machine learning model to establish an installation process of the sheathing material panel models, wherein each sheathing material panel interacts with at least one frame member associated with the interior wall surfaces and identifying at least one mounting point for each sheathing material panel;
	…
	generating, by the at least one processor, a set of illustrations indicating a sheathing material panel layout of the second model, wherein the sheathing material panels are marked with an installation order number and mounting locations. 


Regarding Claim 1

	A computer implemented method for determining the sheathing material required for construction of a building using a 3-D tool, comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	analyzing, by the at least one processor, the group of members to determine a group of members associated with a roof line;
	processing, by the at least one processor, the group of members to identify a surface which forms a roof;
	incorporating by the at least one processor, the sheathing material into the model within the 3-D tool, wherein a plurality of sheathing material panels are applied to the roof in a first layout;
	comparing, by the at least one processor, the first layout using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein the installation process includes fastening locations for the sheathing material panels to members in which the sheathing material panels interfaces with;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	rendering, by the one or more processor , an illustration of a placement of the sheathing material panels, wherein the sheathing material panels are numbered based on an installation order. 


Regarding Claim 2

	The computer method of claim 1, further comprising, manipulating, by the at least one processor, the orientation of the sheathing material panels. 


Regarding Claim 3

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a positioning of the sheathing material panels, wherein edges of at least two of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by the at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 3

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a positioning of the sheathing material panels, wherein edges of at least two of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 4

	The computer method of claim 1, further comprising, calculating, by at least one processor, the number of layers of sheathing material panels and the type of sheathing material panels required based on a predetermine insulation rating. 


Regarding Claim 4

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. 


Regarding Claim 9

	A computer program product for determining the sheathing materials required for interior walls of a 3D model within a 3D modeling environment, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	detect a group of members of a model of a structure within a 3D modeling software which are associated with interior wall surfaces of the model;
	analyze the group of members to identify member specific data and properties related to the positioning and orientation of the members, wherein a series of interior wall surface planes are identified;
	incorporate selected sheathing material panel models to be applied to the group of members associated with the interior wall surface planes, wherein a second model of the structure is formed;
	…
	producing, an installation order of the sheathing material panels by the machine learning tool based on the … layout of the sheathing material panel models within the second model;
	and output, illustrations where the members associated with that interior wall surface are visible and the sheathing material panels are applied to the illustrations, wherein the members are visible through the sheathing material panels and fastening locations are identified as well as a numerical value on each sheathing material panel, wherein the numerical value is related to an installation order of that sheathing material panel. 


Regarding Claim 1

	A computer implemented method for determining the sheathing material required for construction of a building using a 3-D tool, comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	analyzing, by the at least one processor, the group of members to determine a group of members associated with a roof line;
	processing, by the at least one processor, the group of members to identify a surface which forms a roof;
	incorporating by the at least one processor, the sheathing material into the model within the 3-D tool, wherein a plurality of sheathing material panels are applied to the roof in a first layout;
	comparing, by the at least one processor, the first layout using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein the installation process includes fastening locations for the sheathing material panels to members in which the sheathing material panels interfaces with;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	rendering, by the one or more processor , an illustration of a placement of the sheathing material panels, wherein the sheathing material panels are numbered based on an installation order. 


Regarding Claim 13.

	The computer program product of claim 9, further comprising, generate a set of alterations to the sheathing material panels, wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing material panels. 


Regarding Claim 3

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a positioning of the sheathing material panels, wherein edges of at least two of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 15.

	The computer program product of claim 9, further comprising, convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations. 


Claim 1

	comparing, by the at least one processor, the first layout using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein the installation process includes fastening locations for the sheathing material panels to members in which the sheathing material panels interfaces with;


Regarding Claim 16.

	A system for determining the sheathing materials required interior walls of a building model within a 3D modeling software, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3D modeling software, wherein the model is comprised of a group of members;
	analyze the group of members relative to the model of the structure to determine which members are related to interior wall surfaces, wherein interior wall planes are detected;
	extract properties of the members which are related to the interior wall surfaces, wherein the properties are related to the location and positionings of the members;
	populating the model with a set of sheathing material panel models along to be applied to at least one of the interior wall planes;
	a machine learning module to compare the sheathing material panel model layout to an installation process and manipulating the sheathing material panel model layout to reduce alterations to the sheathing material panel models based on the installation process, wherein a fastening type and sheathing material type is known;
	…
	manipulate the sheathing material panel models within the model, wherein a second model is formed;
	and generating a set of sheathing material panel files for each of the sheathing material panel models within the second model, and a set of illustrations of each interior wall showing the sheathing material panel , a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model. 


Regarding Claim 1

	A computer implemented method for determining the sheathing material required for construction of a building using a 3-D tool, comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	analyzing, by the at least one processor, the group of members to determine a group of members associated with a roof line;
	processing, by the at least one processor, the group of members to identify a surface which forms a roof;
	incorporating by the at least one processor, the sheathing material into the model within the 3-D tool, wherein a plurality of sheathing material panels are applied to the roof in a first layout;
	comparing, by the at least one processor, the first layout using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein the installation process includes fastening locations for the sheathing material panels to members in which the sheathing material panels interfaces with;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	rendering, by the one or more processor , an illustration of a placement of the sheathing material panels, wherein the sheathing material panels are numbered based on an installation order. 


Regarding Claim 17.

	The system of claim 16, further comprising, calculate the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 3

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a positioning of the sheathing material panels, wherein edges of at least two of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 18.

	The system of claim 16, further comprising, generate a set of alterations to the sheathing material panels, wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing material panels. 


Regarding Claim 3

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a positioning of the sheathing material panels, wherein edges of at least two of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 20.

	The system of claim 16, further comprising, convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations. 


Claim 1

	comparing, by the at least one processor, the first layout using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein the installation process includes fastening locations for the sheathing material panels to members in which the sheathing material panels interfaces with;


Regarding Claim 21.

	The system of claim 16, further comprising, applying meta data to the model and the second model, wherein the models are compared using the meta data.


Regarding Claim 1

	 comparing, by the at least one processor, the first layout using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein the installation process includes fastening locations for the sheathing material panels to members in which the sheathing material panels interfaces with; - the Examiner notes that this is an obvious variation of claim 21, e.g. the number of sheathing panels is an example of applied meta data





Double Patenting – 16/822,172
Claim  1-4, 9, 13, 15-18, 20-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 12-13 of copending Application No. 16/822,172 (reference application) as taken in view of Mogollon, “Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization”, 2009, PhD Dissertation from the University of Alberta. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are obvious variations of each other. 
The instant claimed invention is for sheathing interior walls of a structure, the co-pending is for sheathing the obvious variation of sheathing an area associated with roof trusses.  
The co-pending claim 8 is for a computer program product – the instant claims 1 and 16 are obvious variations of using a computer to perform a method. 
The instant claim 1 recites determining the orientation of the frame members – this is an obvious variation of the co-pending claim 8 recitation of applying the panels to the surface of the members in a predetermined orientation, as a skilled person would have found it obvious to have determined the orientation of the members to apply the panels in such a manner. Instant claim 9 recites a similar limitation and is rejected under a similar rationale. 
	 The instant claim 1 recites that the illustrations are marked with mounting locations – this is an obvious variation of dependent claims 12-13 in the co-pending which include incorporating fastening locations into the model – it would have been obvious to have included such locations into the drawings as well. The instant claims 9 and 16 contain similar such recitations and are rejected under a similar rationale. 
	The instant claim 9 recites a comparison using a machine learning tool – this is an obvious variation of the co-pending claim 8’s recitation using a machine learning module. To clarify on the BRI of these limitations, see the instant specification ¶ 75 and the co-pending specification ¶ 71. The limitations in the instant claims 1 and 16 which include the usage of machine learning are rejected under a similar rationale.

The co-pending does not recite the following feature in claim 1, however Mogollon teaches: detecting, by the at least one processor, interfacing conflicts between the sheathing material panel models and the frame members, wherein if a conflict is detected, manipulating, by the at least one processor, the sheathing material panel to overcome the conflict, wherein a second model is formed; (Mogollon, pages 66-67, the paragraph split between the pages: “During this process, the layout optimization model determines the design that will create the least amount of material waste. In this way, the optimum utilization of material can be achieved. The model runs under iterative logical loops and records all possible combinations to fit the best cut of drywall on the panel based on material sizes available on the market [this fitting and cutting process includes detecting interfacing conflicts]. For instance, if the panel length is 9ft-3in (2.82 m) by 8ft (2.44 m), the algorithm will choose 2x4x10ft (2x1.22x3.05 m) sheets rather than 2x4x8 or 2x4x9 with an additional strip, (to avoid a configuration which would generate more material leftovers)… The algorithm also accounts for the panel’s inner characteristics, such as openings, connections with interior walls, etc.”, to clarify, page 102 ¶¶ 2-3 
to clarify, a skilled person would have inferred that this detected conflicts between the panels and framing members, e.g. see table 6 Design principle 10: “The installation of the drywall sheet on an exterior wall when an interior wall connects to it should end/start 1/8-in before/after the interior wall frame. The drywall sheet for the interior wall should end/start 1/2-in before/after the last/first stud.” – to clarify, when the algorithm is trying “to fit the best cut of drywall” and the wall configuration is such that it includes “Connections with interior walls” then a skilled person would have inferred that the panel at the connection may be too long and intersect with the frame member at the connection, and hence the panel would have been “cut” such that it did “end… 1/2-in before/after the last/first stud” – to clarify on the BRI of these limitations see ¶¶ 55-56; ¶¶ 67-69, and ¶ 74 in the instant specification)


The co-pending does not recite the following feature in claim 9, however Mogollon teaches: … any conflicts exists between the group of members and the sheathing material panel models, wherein if a conflict is identified providing an amendment to a sheathing material panel model to overcome the conflict;… conflict free (Mogollon, pages 66-67, the paragraph split between the pages, as was cited above; to clarify, also see the above cited page 102 ¶¶ 2-3 and table 6 Design principle 10 and see the rationale stated above – to clarify on the BRI of these limitations see ¶¶ 55-56; ¶¶ 67-69, and ¶ 74 in the instant specification )


The co-pending does not recite the following feature in claim 16, however Mogollon teaches: compare the positioning of the sheathing material panel models and the group of members to determine if a conflict exists, wherein one or more of the sheathing material panel models or one or more of the group of members is adjusted to overcome the conflict(Mogollon, pages 66-67, the paragraph split between the pages, as was cited above; to clarify, also see the above cited page 102 ¶¶ 2-3 and table 6 Design principle 10 and see the rationale stated above – to clarify on the BRI of these limitations see ¶¶ 55-56; ¶¶ 67-69, and ¶ 74 in the instant specification)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the co-pending application with the teachings from Mogollon on the “automation and generation of construction drawings for the home building industry based on 3D and parametric modeling techniques” (Mogollon, abstract). The motivation to combine would have been that “This research sets out to demonstrate, by underscoring the present shortcomings, the manner in which 3D and parametric modeling will provide a solution for practitioners and researchers who wish to reduce drafting time and material waste production; to incorporate intelligence to CAD models; and to provide a better use of primary resources by generating guidelines for construction practice.” (Mogollon, abstract). 

Regarding Claim 4
Mogollon teaches:
	The computer method of claim 1, further comprising, calculating, by at least one processor, the number of layers of sheathing material panels and the type of sheathing material panels required based on a predetermine insulation rating. . (Mogollon  - see page 64 section 3.2.2 “The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.).”  and page 65 “DRY-X identifies the different types and locations for each wall component in the architectural drawing” , in other words for each wall of each identified type, e.g. “Party wall”, (page 19, table 3), “Exterior bearing walls” (page 19, table 3) and the like, the system determines/calculates the number and type of sheathing material panels such as for “thermal insulation” (page 28, ¶ 1) and “sound insulation” (page 19, table 3)
	for example – see page 19, table 3 for “Exterior bearing walls” – once the system has identified this wall the system calculates/determines that the sheathing layers are “the
composite materials are: siding, building paper, sheathing, 2x6 studs, rigid insulation, vapor barrier, drywall.” [example of 6 sheathing layers, with varying types, wherein this includes “insulation”] 
also see page 19, table 3, "Party Walls" teaches the use of a certain type of wall for both "fire rating" and "sound insulation" wherein "These walls are doubled-framed, having studs staggered between panels in order to minimize sound transmission. The sound transmission class (S.T.C.) based on the requirements of the Alberta Building Code must be above 54", the Examiner notes that the claim merely recites “insulation”, e.g. fire proofing [as it insulates from fires], sound proofing, and thermal insulation are examples of this – Mogollon teaches that several types of walls are associated with at least one of these ratings and designed according to the rating)


Application # 16822115
Application # 16/822,172
Regarding Claim 1
	A computer method for optimizing sheathing material requirements for interior walls of a structure within a 3D modeling software, the method comprising:
	receiving, by at least one processor, a model of a structure within a 3D modeling software tool , wherein the model includes a set of frame members;
	analyzing, by the at least one processor, the model to identify a group of frame members associated with interior spaces of the model;
	detecting, by the at least one processor, the group of frame members to determine the position and orientation of the frame member, wherein frame members associated within interior wall surfaces are identified and interior wall surfaces are detected;
	identifying, by the at least one processor, a sheathing material panel model to be applied to the identified interior wall surfaces; 
instructing, by the at least one processor, a machine learning model to establish an installation process of the sheathing material panel models, wherein each sheathing material panel interacts with at least one frame member associated with the interior wall surfaces and identifying at least one mounting point for each sheathing material panel;
	…
	generating, by the at least one processor, a set of illustrations indicating a sheathing material panel layout of the second model, wherein the sheathing material panels are marked with an installation order number and mounting locations. 


Regarding Claim 8
	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between roof trusses and wall panels;
	identify an area between the intersection of the roof trusses and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels;
	and generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model.



Regarding Claim 2

	The computer method of claim 1, further comprising, manipulating, by the at least one processor, the orientation of the sheathing material panels. 


Regarding Claim 8

	…sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;…


Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by the at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 

In view of dependent claims 12-13, a skilled person would have found it obvious that the aligned set of fastening locations on the group of members would have aligns the panels such that they were on the centerlines of at least some of the members (i.e. where two panels meet at a single member)

Regarding Claim 9

	A computer program product for determining the sheathing materials required for interior walls of a 3D model within a 3D modeling environment, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	detect a group of members of a model of a structure within a 3D modeling software which are associated with interior wall surfaces of the model;
	analyze the group of members to identify member specific data and properties related to the positioning and orientation of the members, wherein a series of interior wall surface planes are identified;
	incorporate selected sheathing material panel models to be applied to the group of members associated with the interior wall surface planes, wherein a second model of the structure is formed;
	…
	producing, an installation order of the sheathing material panels by the machine learning tool based on the … layout of the sheathing material panel models within the second model;
	and output, illustrations where the members associated with that interior wall surface are visible and the sheathing material panels are applied to the illustrations, wherein the members are visible through the sheathing material panels and fastening locations are identified as well as a numerical value on each sheathing material panel, wherein the numerical value is related to an installation order of that sheathing material panel. 


Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identify an area between the intersection of the floor joists and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels,;
	and , generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 
Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 


Regarding Claim 13.

	The computer program product of claim 9, further comprising, generate a set of alterations to the sheathing material panels, wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing material panels. 


Regarding Claim 8

	…sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;…


Regarding Claim 15.

	The computer program product of claim 9, further comprising, convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 


Regarding Claim 16.

	A system for determining the sheathing materials required interior walls of a building model within a 3D modeling software, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3D modeling software, wherein the model is comprised of a group of members;
	analyze the group of members relative to the model of the structure to determine which members are related to interior wall surfaces, wherein interior wall planes are detected;
	extract properties of the members which are related to the interior wall surfaces, wherein the properties are related to the location and positionings of the members;
	populating the model with a set of sheathing material panel models along to be applied to at least one of the interior wall planes;
	a machine learning module to compare the sheathing material panel model layout to an installation process and manipulating the sheathing material panel model layout to reduce alterations to the sheathing material panel models based on the installation process, wherein a fastening type and sheathing material type is known;
	…
	manipulate the sheathing material panel models within the model, wherein a second model is formed;
	and generating a set of sheathing material panel files for each of the sheathing material panel models within the second model, and a set of illustrations of each interior wall showing the sheathing material panel , a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model. 


Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identify an area between the intersection of the floor joists and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels,;
	and , generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 
Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 

Regarding Claim 17.

	The system of claim 16, further comprising, calculate the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 

In view of dependent claims 12-13, a skilled person would have found it obvious that the aligned set of fastening locations on the group of members would have aligns the panels such that they were on the centerlines of at least some of the members (i.e. where two panels meet at a single member)


Regarding Claim 18.

	The system of claim 16, further comprising, generate a set of alterations to the sheathing material panels, wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing material panels. 


Regarding Claim 8

	…sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;…

Regarding Claim 20.

	The system of claim 16, further comprising, convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 


Regarding Claim 21.

	The system of claim 16, further comprising, applying meta data to the model and the second model, wherein the models are compared using the meta data.


Regarding Claim 8

	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model; - the Examiner notes that a skilled person would have found it an obvious variation of this adjusting step to have compared for the adjustment the first layer and second layer such as to then perform the adjustment, wherein it would have been obvious to have applied meta data to each of the layers such as the interface locations of the panels with the group of members



Double Patenting – 16/182,128
Claims 1-3, 9, 13, 15-18, 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3of copending Application No. 18/822,128 (reference application). 
Claim  4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of copending Application No. 18/822,128 (reference application) as taken in view of Mogollon, “Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization”, 2009, PhD Dissertation from the University of Alberta.
Although the claims at issue are not identical, they are not patentably distinct from each other because these claimed inventions are obvious variations of each other.
The instant claimed invention is for sheathing interior walls of a structure, the co-pending is for sheathing the obvious variation of sheathing interior floors.  
The co-pending claim 1 is for a computer method – the instant claims 9 and 16 are obvious variations of using a computer to perform a method. 
The instant claim 1 recites a conflict detection step between sheathing panels and members – this is an obvious variation of the co-pending’s conflict checking step, wherein a skilled person would have found it obvious to have also checked for conflicts between the frame members and sheathing panels to ensure it was conflict free. Instant Claims 9 and 16 recite a similar step and are under a similar rationale. 
The instant claims 1, 9, and 16 recite a step using machine learning – these are obvious variations of the co-pending’s step using a computer learning module. To clarify on the BRI of these steps, see the instant specification ¶ 75 and the co-pending ¶ 72. 
The instant claims 1, 9, and 16 recite that the illustrations including the mounting/fastening locations – these would have been obvious variations of the co-pending’s recitation of “sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;” wherein it would have been obvious to have included such mounting/fastening locations in the final generated illustrations. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding Claim 4
While the co-pending claimed invention does not recite the following limitations, Mogollon teaches:
	The computer method of claim 1, further comprising, calculating, by at least one processor, the number of layers of sheathing material panels and the type of sheathing material panels required based on a predetermine insulation rating. . (Mogollon  - see page 64 section 3.2.2 “The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.).”  and page 65 “DRY-X identifies the different types and locations for each wall component in the architectural drawing” , in other words for each wall of each identified type, e.g. “Party wall”, (page 19, table 3), “Exterior bearing walls” (page 19, table 3) and the like, the system determines/calculates the number and type of sheathing material panels such as for “thermal insulation” (page 28, ¶ 1) and “sound insulation” (page 19, table 3)
	for example – see page 19, table 3 for “Exterior bearing walls” – once the system has identified this wall the system calculates/determines that the sheathing layers are “the
composite materials are: siding, building paper, sheathing, 2x6 studs, rigid insulation, vapor barrier, drywall.” [example of 6 sheathing layers, with varying types, wherein this includes “insulation”] 
also see page 19, table 3, "Party Walls" teaches the use of a certain type of wall for both "fire rating" and "sound insulation" wherein "These walls are doubled-framed, having studs staggered between panels in order to minimize sound transmission. The sound transmission class (S.T.C.) based on the requirements of the Alberta Building Code must be above 54", the Examiner notes that the claim merely recites “insulation”, e.g. fire proofing [as it insulates from fires], sound proofing, and thermal insulation are examples of this – Mogollon teaches that several types of walls are associated with at least one of these ratings and designed according to the rating)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the co-pending application with the teachings from Mogollon on the “automation and generation of construction drawings for the home building industry based on 3D and parametric modeling techniques” (Mogollon, abstract). The motivation to combine would have been that “This research sets out to demonstrate, by underscoring the present shortcomings, the manner in which 3D and parametric modeling will provide a solution for practitioners and researchers who wish to reduce drafting time and material waste production; to incorporate intelligence to CAD models; and to provide a better use of primary resources by generating guidelines for construction practice.” (Mogollon, abstract). 


Application # 16822115
Application # 16822128
Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior walls of a structure within a 3D modeling software, the method comprising:
	receiving, by at least one processor, a model of a structure within a 3D modeling software tool , wherein the model includes a set of frame members;
	analyzing, by the at least one processor, the model to identify a group of frame members associated with interior spaces of the model;
	detecting, by the at least one processor, the group of frame members to determine the position and orientation of the frame member, wherein frame members associated within interior wall surfaces are identified and interior wall surfaces are detected;
	identifying, by the at least one processor, a sheathing material panel model to be applied to the identified interior wall surfaces; 
instructing, by the at least one processor, a machine learning model to establish an installation process of the sheathing material panel models, wherein each sheathing material panel interacts with at least one frame member associated with the interior wall surfaces and identifying at least one mounting point for each sheathing material panel;
	detecting, by the at least one processor, interfacing conflicts between the sheathing material panel models and the frame members, wherein if a conflict is detected, manipulating, by the at least one processor, the sheathing material panel to overcome the conflict, wherein a second model is formed;
	generating, by the at least one processor, a set of illustrations indicating a sheathing material panel layout of the second model, wherein the sheathing material panels are marked with an installation order number and mounting locations. 


Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior floors of-a structure using 3-D tool, the method comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	performing, by the at least one processor , a conflict check on the model of the structure within the 3-D tool, to determine if the group of members are conflict free, wherein if at least one of the members are not conflict free, comparing at least one solution to the conflict and applying a solution to resolve the conflict within the 3-D tool;
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model;
	identifying, by the at least one processor, members based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior floor;
	comparing, by the at least one processor, an area within the model that a sheathing material will be applied over relative to the members associated with the floor joists and interior structures which interfere with the members associated with the floor joist, wherein an area is identified which the sheathing material will be applied to;
	sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;
	comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout and inputting a numerical value assigned to each sheathing material panel based on the determined installation order. 

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 


Regarding Claim 2

	The computer method of claim 1, further comprising, manipulating, by the at least one processor, the orientation of the sheathing material panels. 


Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 


Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by the at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 


Claim 1 - … sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;…

In view of dependent claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 


Regarding Claim 9

	A computer program product for determining the sheathing materials required for interior walls of a 3D model within a 3D modeling environment, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	detect a group of members of a model of a structure within a 3D modeling software which are associated with interior wall surfaces of the model;
	analyze the group of members to identify member specific data and properties related to the positioning and orientation of the members, wherein a series of interior wall surface planes are identified;
	incorporate selected sheathing material panel models to be applied to the group of members associated with the interior wall surface planes, wherein a second model of the structure is formed;
	compare using a machine learning tool the position and orientation of the sheathing material panel models relative to the group of members to determine that each sheathing material panel interfaces with at least one of the members any conflicts exists between the group of members and the sheathing material panel models, wherein if a conflict is identified providing an amendment to a sheathing material panel model to overcome the conflict;
	producing, an installation order of the sheathing material panels by the machine learning tool based on the conflict free layout of the sheathing material panel models within the second model;
	and output, illustrations where the members associated with that interior wall surface are visible and the sheathing material panels are applied to the illustrations, wherein the members are visible through the sheathing material panels and fastening locations are identified as well as a numerical value on each sheathing material panel, wherein the numerical value is related to an installation order of that sheathing material panel. 


Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior floors of-a structure using 3-D tool, the method comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	performing, by the at least one processor , a conflict check on the model of the structure within the 3-D tool, to determine if the group of members are conflict free, wherein if at least one of the members are not conflict free, comparing at least one solution to the conflict and applying a solution to resolve the conflict within the 3-D tool;
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model;
	identifying, by the at least one processor, members based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior floor;
	comparing, by the at least one processor, an area within the model that a sheathing material will be applied over relative to the members associated with the floor joists and interior structures which interfere with the members associated with the floor joist, wherein an area is identified which the sheathing material will be applied to;
	sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;
	comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout and inputting a numerical value assigned to each sheathing material panel based on the determined installation order. 

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 


Regarding Claim 13.

	The computer program product of claim 9, further comprising, generate a set of alterations to the sheathing material panels, wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing material panels. 


Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 


Regarding Claim 15.

	The computer program product of claim 9, further comprising, convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations. 


Regarding Claim 1

	… sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;…

Regarding Claim 16.

	A system for determining the sheathing materials required interior walls of a building model within a 3D modeling software, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3D modeling software, wherein the model is comprised of a group of members;
	analyze the group of members relative to the model of the structure to determine which members are related to interior wall surfaces, wherein interior wall planes are detected;
	extract properties of the members which are related to the interior wall surfaces, wherein the properties are related to the location and positionings of the members;
	populating the model with a set of sheathing material panel models along to be applied to at least one of the interior wall planes;
	a machine learning module to compare the sheathing material panel model layout to an installation process and manipulating the sheathing material panel model layout to reduce alterations to the sheathing material panel models based on the installation process, wherein a fastening type and sheathing material type is known;
	compare the positioning of the sheathing material panel models and the group of members to determine if a conflict exists, wherein one or more of the sheathing material panel models or one or more of the group of members is adjusted to overcome the conflict;
	manipulate the sheathing material panel models within the model, wherein a second model is formed;
	and generating a set of sheathing material panel files for each of the sheathing material panel models within the second model, and a set of illustrations of each interior wall showing the sheathing material panel , a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model. 


Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior floors of-a structure using 3-D tool, the method comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	performing, by the at least one processor , a conflict check on the model of the structure within the 3-D tool, to determine if the group of members are conflict free, wherein if at least one of the members are not conflict free, comparing at least one solution to the conflict and applying a solution to resolve the conflict within the 3-D tool;
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model;
	identifying, by the at least one processor, members based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior floor;
	comparing, by the at least one processor, an area within the model that a sheathing material will be applied over relative to the members associated with the floor joists and interior structures which interfere with the members associated with the floor joist, wherein an area is identified which the sheathing material will be applied to;
	sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;
	comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout and inputting a numerical value assigned to each sheathing material panel based on the determined installation order. 

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 


Regarding Claim 17.

	The system of claim 16, further comprising, calculate the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 


Claim 1 - … sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;…

In view of dependent claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 


Regarding Claim 18.

	The system of claim 16, further comprising, generate a set of alterations to the sheathing material panels, wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing material panels. 


Claim 1 - … sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;…

In view of dependent claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 


Regarding Claim 20.

	The system of claim 16, further comprising, convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations. 


Regarding Claim 1

	… sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;…

Regarding Claim 21.

	The system of claim 16, further comprising, applying meta data to the model and the second model, wherein the models are compared using the meta data.


Regarding Claim 1

comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated – the instant claim 21 is an obvious variation of this, as the number of sheathing material panels is an example of metadata




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147